J-A08008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 SCOTT A. D’HAPPART AND                   :   IN THE SUPERIOR COURT OF
 CHRISTINA M. D’HAPPART                   :        PENNSYLVANIA
                                          :
                   Appellants             :
                                          :
                                          :
              v.                          :
                                          :
                                          :   No. 580 WDA 2021
 FIRST COMMONWEALTH BANK                  :

                Appeal from the Order Entered May 4, 2021
     In the Court of Common Pleas of Allegheny County Civil Division at
                          No(s): GD 20-010758


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                   FILED: July 8, 2022

     Appellants, Scott A. d’Happart and Christina M. d’Happart, appeal from

the trial court’s May 4, 2021 order sustaining Appellee’s, First Commonwealth

Bank (“FCB”), preliminary objections and dismissing Appellants’ complaint

with prejudice. We affirm.

     The trial court summarized the background of this matter as follows:

                             PROCEDURAL HISTORY

     [Appellants] filed a class action complaint on behalf of themselves
     and other persons similarly situated on October 13, 2020[,]
     against [FCB], in the Allegheny County Court of Common Pleas
     Civil Division. In their complaint, [Appellants] allege five separate
     counts: Count I: statutory damages under 13 Pa.C.S.[] §
     9625(c)(2) on behalf of the pre-sale notice subclass for violation
     of 13 Pa.C.S.[] §§ 9610, 9614[,] and 12 Pa.C.S.[] § 6256(c);
     Count II: statutory damages under 13 Pa.C.S.[] § 9625(c)(2) on
     behalf of the improper expenses subclass for violation of 13
     Pa.C.S.[] §§ 9610, 9614[,] and 12 Pa.C.S.[] § 6256(c); Count III:
     statutory damages under 13 Pa.C.S.[] § 9625(e)(5) on behalf of
     the disposition notice subclass for violation of 13 Pa.C.S.[] §§
J-A08008-22


     9610 and 9616[,] and 12 Pa.C.S.[] § 6261(d); Count IV: statutory
     damages for breach of contract on behalf of the pre-sale notice
     subclass pursuant to 13 Pa.C.S.[] §§ 9610 and 9625; Count V:
     statutory damages for conversion on behalf of the pre-sale notice
     subclass pursuant to 13 Pa.C.S.[] §§ 9610 and 9625. By order of
     court dated November 19, 2020, this case was assigned to the
     Commerce and Complex Litigation Center, to be overseen by this
     court.

     In response to the complaint, [FCB] filed preliminary objections
     on December 16, 2020[,] as well as a brief in support of
     preliminary objections. [Appellants] filed an answer to [FCB’s]
     preliminary objections on February 5, 2021. [FCB] filed a reply
     brief on February 26, 2021. On March 11, 2021, this court heard
     the parties’ arguments on [FCB’s] preliminary objections. On May
     4, 2021, this court issued an order sustaining [FCB’s] preliminary
     objections and dismissing [Appellants’] complaint with prejudice.

     On May 5, 2021, [Appellants] filed a notice of appeal…, appealing
     this [c]ourt’s May 4, 2021 order sustaining [FCB’s] preliminary
     objections to the Superior Court of Pennsylvania. On May 6, 2021,
     this court ordered [Appellants] to file a concise statement of errors
     complained of on appeal pursuant to Pa.R.A.P. 1925(b).
     [Appellants] filed their concise statement of errors complained of
     on appeal on May 26, 2021.

                                     ***

                             FACTUAL HISTORY

     [Appellants] are natural persons and a married couple….
     [Complaint (“Compl.”), 10/13/20,] at 3…. [FCB] is a local banking
     association that is licensed to do business in the Commonwealth
     of Pennsylvania.       Id. at 1.     [FCB] is headquartered in
     Pennsylvania…. Id.

     When considering preliminary objections in the nature of
     demurrer, a court must accept as true all well[-]pleaded material
     facts in the complaint, as well as inferences reasonabl[y]
     deductible therefrom. After reading [Appellants’] complaint, as
     well as all relevant subsequent materials, it is clear that no
     material facts are disputed. Admittedly, [FCB] provides additional
     facts in their preliminary objections that [Appellants] did not recite
     in their complaint.1 [N.T., 3/11/21, at 33-35. Appellants] ha[ve]
     not given this court any indication that they dispute these
     additional facts. The court accepts as true all well[-]pleaded

                                     -2-
J-A08008-22


     material facts in the complaint, as well as the additional facts
     [FCB] provided, because [Appellants] do not dispute that these
     facts occurred.
        1   While [Appellants’] counsel argued the bankruptcy
        petition, circumstances regarding surrender of the [at-
        issue] vehicle, description of sale and sale process, and
        several other facts were outside the record, [Appellants] did
        not dispute any of these facts in argument or in any of
        [Appellants’] filings. Further, some of these facts the
        [c]ourt may take judicial notice of, such as the bankruptcy
        filing by [Appellants] to be discussed further in this opinion.
        The court can take judicial notice of the bankruptcy petition
        because it is a matter of public record.

     [FCB’s] preliminary objections provide a concise statement of the
     facts that the court wishes to recite below.

     On October 15, 2015, [Appellants] financed the purchase of a
     2013 Ford Taurus (the “vehicle”) from South Park Mitsubishi in
     Bethel Park, Pennsylvania. They financed the purchase of the
     vehicle by entering into a Retail Installment Sales Contract
     (“RISC”). [FCB’s Brief in Support of] Prelim[inary] Objections[
     (hereinafter “FCB’s BSPO”), 12/16/20,] at 3…. Immediately
     thereafter, [FCB] purchased the RISC for value and became the
     creditor and secured party under the RISC. Id.

     [Appellants] purchased the vehicle primarily for consumer use,
     and the RISC is a “consumer credit contract.” Compl. … at 3.

     The RISC sets forth certain rights and conditions between [FCB]
     and [Appellants] relating to the vehicle’s purchase and financing.
     [FCB’s BSPO] at 3. For example, [Appellants] agreed to make 72
     monthly payments of $370.49, secured by the vehicle as
     collateral. Id. The RISC also explained the creditor’s right to
     repossess the collateral if [Appellants] failed to make the required
     monthly payments: “If you do not meet your contractual
     obligations, you may lose the vehicle.” Id.

     The RISC specifically describes certain conditions that constitute
     a “default,” including in relevant part, if either “[y]ou do not pay
     any payment on time” or “[y]ou start a proceeding in bankruptcy.”
     Id. at 4.

     In Section 3, the RISC detailed additional charges and fees that
     may be incurred if the borrowers/buyers defaulted, under the

                                     -3-
J-A08008-22


       heading, “IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES,”
       including but not limited to, the following separate sub-headings:
       “You may owe late charges”; “You may have to pay collection
       costs,” only if [FCB] has to go to court to recover the vehicle, and
       that in such circumstances, “You will pay reasonable attorney’s
       fees and court costs as the law permits.” Id.

       The RISC also described [Appellants’] right to redeem the vehicle
       after any repossession, under the heading “How you can get the
       vehicle back if we take it.” Id. As to potential redemption, the
       RISC provided: “If we repossess the vehicle, you may get it back
       by paying the unpaid part of the Amount Financed plus the earned
       and unpaid part of the Finance Charge, any late charges, and
       other amounts lawfully due under the contract (redeem). Your
       right to redeem ends when we sell the vehicle. We will tell you
       how much to pay to redeem.” Id.

       The RISC also explained [FCB’s] right to sell the vehicle, if
       [Appellants] failed to redeem. Id. at 5. Under the heading “We
       will sell your vehicle if you do not get it back,” the RISC confirmed
       that [FCB] “will send you a written notice of sale before selling the
       vehicle.” Id.

       The RISC also described the expenses [FCB] was permitted to
       recover from the sale price, including expenses incurred “as a
       direct result of taking the vehicle, holding it, preparing it for sale,
       and selling it, as the law allows.” Id.

       On November 13, 2017, [Appellants] filed a petition for Chapter 7
       bankruptcy, which included the vehicle and related amounts still
       due and owing under the RISC. Id. at 4.[1] The court can take
       judicial notice of the bankruptcy petition because it is a matter of
____________________________________________


1 Appellants’ bankruptcy petition stated that Appellants would retain the
vehicle and keep payments current. FCB’s Preliminary Objections, 12/16/20,
at Exhibit A (“Bankruptcy Petition”) at Official Form 108 at 1. In their petition,
Appellants listed the current value of the vehicle as $9,996.00, the amount
they still owed for the vehicle to FCB under the RISC as $16,444.00, and the
total amount they had paid to FCB pursuant to the RISC as $1,113.00. Id. at
Official Form 106D at Schedule D at 1 and Official Form 107 at 3. See also
FCB’s Brief at 18-19 (observing that Appellants “expressly confirmed, under
oath, that the [v]ehicle was worth significantly less than the amount they
owed on the RISC. They relied on this fact in their [b]ankruptcy [p]etition,
which they filed months prior to [FCB’s] sale of the [v]ehicle, to support their
request for discharge of the debt, which was successful”) (citation omitted).

                                           -4-
J-A08008-22


     public record. This was argued by defense counsel and was not
     disputed by [Appellants]. [N.T.] at 7….

     After the bankruptcy petition, [Appellants] continued to pay the
     monthly loan amount for a brief time period before they
     surrendered the vehicle to [FCB] when they no longer made the
     monthly payments. [FCB’s BSPO] at 5. [Appellants’] complaint
     (as well as subsequent documents) do[] not dispute that
     [Appellants] failed to make the required monthly payments and
     surrendered the vehicle to [FCB]. Id. On March 7, 2018,
     [Appellants] obtained a discharge order pursuant to Chapter 7 of
     the Bankruptcy Code. Id. After the vehicle was surrendered by
     [Appellants] and repossessed by [FCB], [FCB] sold the [v]ehicle.3
     Id. [FCB] avers that because of the discharge order, [FCB] did
     not send any post-sale deficiency notice because it could not seek
     to collect any deficiency based upon the prior discharge order. Id.
        3 While [Appellants] surrendered the [v]ehicle, it is clear by
        the briefs and argument of counsel, the process is deemed
        a repossession of the vehicle.

     Upon repossession, the vehicle was transported to an auto auction
     in Altoona, [Pennsylvania]. Id. at 6. Logic dictates, as an
     appropriate inference by this court, since [Appellants]
     surrendered the vehicle, they had the opportunity to remove their
     personal items. [Appellants’] complaint does not allege they
     needed to travel to Altoona to retrieve any personal possessions
     left in the vehicle. Id. This was not disputed by [Appellants’]
     counsel in oral argument. [N.T.] at … 8….

     On October 15, 2018, [FCB] sent a Notice of Repossession and
     Plan to Sell Vehicle (“Notice of Repossession”) to both
     [Appellants], as co-borrowers. [FCB’s BSPO] at 5. The Notice of
     Repossession stated, in relevant part, that the vehicle was seized
     “because you broke promises in our agreement. The vehicle is
     being stored at Altoona Auto Auction at the address below. We
     will sell this vehicle at public sale.” Id.

     The Notice of Repossession also stated the specific “location”
     where the sale will be held, including the name and address of the
     auto auction. Id. It further specifically stated that the vehicle will
     be sold at a “public sale,” which “will be conducted using a sealed
     bid auction with bids accepted during the dates specified above.”
     Id.



                                     -5-
J-A08008-22


     The “Notice of Repossession and Plan to Sell Vehicle” states that
     the date of the sale of the vehicle was: “Monday, NOVEMBER 5TH
     2018 until Friday, NOVEMBER 9TH 2018[,”] from “9:00 A.M. to
     5:00 P.M. local time.” Compl[.] at Exhibit 2.

     The Notice of Repossession provided an itemized statement of the
     amounts required to redeem the vehicle.           The Notice of
     Repossession also informed [Appellants] that “[t]o learn the exact
     amount you must pay [to redeem], call us at 800-221-8605. If
     you want us to explain to you in writing how we have figured the
     amount you owe us, you may call us at 800-221-8605 or write us
     at [FCB], Consumer Special Assets Department, 654 Philadelphia
     Street, Indiana, Pennsylvania 15701, and request a written
     explanation.” [FCB’s BSPO] at 6.

     In addition to stating the “Total Amount Due” on the Notice of
     Repossession, the bottom of the Notice stated the following: “In
     addition to paying us the Total Amount Due, you must also pay
     storage fees of $25 per day and other costs charged by Altoona
     Auto Auction. These charges must be paid to Altoona Auto Auction
     at the time when you redeem your vehicle.” Compl[.] at Exhibit
     2. [FCB] also provided the address of Altoona Auto Auction in this
     Notice: “Location: Altoona Auto Auction, 1710 Margaret Avenue,
     Altoona, Pennsylvania, 16603.” Id.

     The Notice of Repossession informed [Appellants] that they “have
     the right to reclaim personal property in the vehicle within thirty
     (30) days after the date of the letter,” and provided a phone
     number for retrieval of personal property. Id. [Appellants] do
     not allege that any personal property was left in the vehicle, that
     they called to inquire about any personal property, or that they
     attempted to arrange retrieval of any personal property. [FCB’s
     BSPO] at 7. Reiterating, since [Appellants] surrendered the
     vehicle, they had full opportunity to remove any personal items.

     The Notice of Repossession did not contain guidance on
     [Appellants’] rights of reinstatement. Compl[.] at Exhibit 2.
     Section 3(e) of the RISC provides that: “if we repossess the
     vehicle, we may, at our option, allow you to get the vehicle back
     before we sell it by paying all past due payments, late charges,
     and any other amounts due because you defaulted (reinstate).”
     … Id. at Exhibit 1 [(emphasis added in trial court opinion)].

     [FCB] sold the [v]ehicle, which resulted in a deficiency. [N.T.] at
     … 8…. [FCB] did not attempt to collect the deficiency because of
     [Appellants’] bankruptcy filing. Id. [FCB] did not provide a post-

                                    -6-
J-A08008-22


      sale disposition notice. Compl[.] at 10. [Appellants] did not pay
      any repossession costs, transportation expenses, storage fees, or
      any other fees[,] and there is no dispute as to these facts. [N.T.]
      at … 9….

Trial Court Opinion (“TCO”), 8/24/21, at 1-9 (unnecessary capitalization,

footnote, some internal citations, and parentheses around citations omitted;

emphasis in original; single quote marks changed to double quotation marks).

      On appeal, Appellants raise the following questions for our review:
      1. Whether the [t]rial [c]ourt erred by considering [FCB’s]
      unverified factual allegations for which there is no support in the
      record.

      2. Whether the [t]rial [c]ourt erred by ruling that [FCB] used a
      form notice that entitled it to a statutory “safe harbor” defense.

      3. Whether the [t]rial [c]ourt erred by ruling that [FCB] had not
      been required to issue a post-sale, deficiency notice to
      [Appellants].

      4. Whether the [t]rial [c]ourt erred by ruling that [Appellants]
      could have no remedy through the Uniform Commercial Code[
      (“UCC”), 13 Pa.C.S. § 1101 et seq.,] for [FCB’s] violations of the
      Motor Vehicle Sales Finance Act [(“MVSFA”), 12 Pa.C.S. § 6201 et
      seq].

      5. Whether the [t]rial [c]ourt erred by ruling that [Appellants] had
      failed to state claims for statutory damages under the [UCC]
      based upon [FCB’s] breach of contract and its unlawful conversion
      of certain of [Appellants’] rights in property.

      6. Whether the [t]rial [c]ourt erred by ruling that the gist of the
      action doctrine precluded [Appellants’] claim for statutory
      damages under the [UCC] based upon [FCB’s] unlawful conversion
      of certain of [Appellants’] rights in property.

      7. Whether the [t]rial [c]ourt erred by dismissing the [c]omplaint
      with prejudice, without first permitting [Appellants] an
      opportunity to amend the [c]omplaint.

Appellants’ Brief at 3-4.

      At the outset of our review, we acknowledge that:

                                     -7-
J-A08008-22


      We review appeals from orders sustaining preliminary objections
      in the nature of a demurrer under the following standard:

         A preliminary objection in the nature of a demurrer is
         properly granted where the contested pleading is legally
         insufficient.   Preliminary objections in the nature of a
         demurrer require the court to resolve the issues solely on
         the basis of the pleadings; no testimony or other evidence
         outside of the complaint may be considered to dispose of
         the legal issues presented by the demurrer. All material
         facts set forth in the pleading and all inferences reasonably
         deducible therefrom must be admitted as true.

         In determining whether the trial court properly sustained
         preliminary objections, the appellate court must examine
         the averments in the complaint, together with the
         documents and exhibits attached thereto, in order to
         evaluate the sufficiency of the facts averred. The impetus
         of our inquiry is to determine the legal sufficiency of the
         complaint and whether the pleading would permit recovery
         if ultimately proven. This Court will reverse the trial court’s
         decision regarding preliminary objections only where there
         has been an error of law or abuse of discretion. When
         sustaining the trial court’s ruling will result in the denial of
         claim or a dismissal of suit, preliminary objections will be
         sustained only where the case is free and clear of doubt.

         Thus, the question presented by the demurrer is whether,
         on the facts averred, the law says with certainty that no
         recovery is possible. Where a doubt exists as to whether a
         demurrer should be sustained, this doubt should be resolved
         in favor of overruling it.

412 North Front Street Associates, LP v. Spector Gadon & Rosen, P.C.,

151 A.3d 646, 656 (Pa. Super. 2016) (citation omitted).

                                    Issue 1

      In Appellants’ first issue, they argue that the trial court erred in

“rel[ying] upon [FCB’s] unverified allegations of facts outside of the record.”

Appellants’ Brief at 12. Appellants claim that, “[i]n so doing, the court below



                                      -8-
J-A08008-22



ran afoul of the well[-]rooted principle that, for preliminary objections in the

nature of a demurrer, courts must constrain the scope of review to the

pleadings.” Id. at 12-13.

      Before delving into the merits of Appellants’ first issue, we must consider

whether Appellants have preserved it for our review.           FCB claims that

Appellants have waived this issue by failing to assert below that the trial court

could not take judicial notice of their bankruptcy petition. See FCB’s Brief at

16-17.   While our review of the record indicates that Appellants did not

specifically argue that the trial court could not take judicial notice of the

bankruptcy petition, they did advance that it was improper for the trial court

to consider any facts introduced by FCB that were not included in their

complaint, including the bankruptcy petition and the facts contained therein.

See Appellants’ Brief in Opposition to FCB’s Preliminary Objections, 2/5/21,

at 2 (arguing that FCB’s preliminary objections include facts outside of the

record and that preliminary objections in the nature of a demurrer “require

the court to resolve the issues solely on the pleadings; no testimony or other

evidence outside of the complaint may be considered to dispose of the legal

issues presented by the demurrer”) (citation omitted); see also N.T. at 34

(arguing that FCB has “attempted to interject some facts that are outside of

the record; most namely the bankruptcy petition, the filing, any circumstances

regarding the surrender of the vehicle, any description of the sale and the sale

process and several other facts that are not contained in the complaint”).




                                      -9-
J-A08008-22



Thus, we conclude that Appellants sufficiently raised this issue below and

reject FCB’s waiver argument.2

       Having not found waiver, we turn to the merits of Appellants’ first issue.

Here, the trial court justified its consideration of the additional facts provided

by FCB in their preliminary objections, which Appellants had not alleged in

their complaint, on two grounds. First, relying on Schaffer v. Batyko, 323

A.2d 62 (Pa. Super. 1974), the trial court explained that “[n]ormally a

defendant is not permitted in their preliminary objections, briefs, and

argument to raise facts not plead [sic] by the [p]laintiff[’s c]omplaint.

However, if the [d]efendant proffers facts which are undisputed by the

[p]laintiff, the [c]ourt may consider the undisputed facts.”          TCO at 9




____________________________________________


2Further, even if Appellants had not raised this claim below, it would still not
be waived. This Court has explained that,
       [a]lthough under Pennsylvania Rule of Appellate Procedure 302(a)
       issues not raised below are waived, our Supreme Court has held
       that there is no requirement in the Rules of Civil Procedure that
       the non-moving party respond to a preliminary objection, nor
       must that party defend claims asserted in the complaint. Failure
       to respond does not sustain the moving party’s objections by
       default, nor does it waive or abandon the claim. Instead, as long
       as a plaintiff asserts in a complaint a cause of action, the
       plaintiff may assert any legal basis on appeal why
       sustaining preliminary objections in the nature of a
       demurrer was improper.

See Vacula v. Chapman, 230 A.3d 431, 436 n.3 (Pa. Super. 2020) (quoting
Dixon v. Northwestern Mutual, 146 A.3d 780, 783-84 (Pa. Super. 2016))
(emphasis in original).


                                          - 10 -
J-A08008-22



(emphasis in original). We disagree with the trial court’s reading of Schaffer

and deem the trial court’s reliance on it inappropriate.

      In Schaffer, the defendant filed preliminary objections challenging the

court’s jurisdiction over him for want of service of either a writ of summons or

complaint in trespass and for the running of the statute of limitations against

the plaintiff’s claim.   Schaffer, 323 A.2d at 62-63.       The plaintiff filed an

answer, explaining that the defendant — who was his brother-in-law — had

agreed to waive sheriff’s service of the complaint and agreed to pick up the

complaint at the plaintiff’s attorney’s office. Id. at 63. The plaintiff also filed

an affidavit of acceptance of service taken under oath by the defendant, which

stated that he had waived formal service. Id. Notwithstanding these filings,

the trial court subsequently sustained the defendant’s preliminary objections

and dismissed the case. Id. In doing so, the trial court ignored the plaintiff’s

answer and the defendant’s affidavit. Id.

      After the plaintiff appealed, we noted that “[w]here an inquiry into

essential facts appear necessary, a party should not be deprived of the

opportunity of presenting the disputed facts to a fact finder.” Id. at 63-64.

We also pointed out that, under Pennsylvania Rule of Civil Procedure 1028(c),

“[i]f an issue of fact is raised, the court shall take evidence by deposition or

otherwise.”    Id. at 64 (citing Pa.R.Civ.P. 1028(c)).         Consequently, we

determined that the trial court erred in sustaining the preliminary objections

without giving any consideration to the plaintiff’s answer and the defendant’s

affidavit, and we remanded for the trial court to conduct a hearing on the

                                      - 11 -
J-A08008-22



factual issue of whether an excuse or estoppel principle existed against the

failure of service, or whether effective service had been made. Id. at 64-65.

      While the trial court relies on Schaffer to support the proposition that

it may consider additional facts proffered by defendants where such facts are

undisputed by plaintiffs, we disagree with the trial court’s application of

Schaffer to the matter at hand. As Appellants observe, Schaffer did not deal

with preliminary objections in the nature of a demurrer, but instead with

preliminary objections relating to improper service. See Appellants’ Brief at

14.   In cases where improper service is raised, that issue cannot be

determined from the facts of record. See Note to Pa.R.Civ.P. 1028(c)(2); see

also Trexler v. McDonald’s Corp., 118 A.3d 408, 411 n.3 (Pa. Super. 2015)

(“[A] dispute over proper service cannot be resolved by reference to facts pled

in the complaint.   Additional evidence is required.”); cf. Mistick, Inc. v.

Northwestern Nat. Cas. Co., 806 A.2d 39, 42 (Pa. Super. 2002) (“In some

contexts, when issues of fact are raised by preliminary objections, the trial

court may receive evidence by depositions or otherwise.              However,

preliminary objections in the nature of a demurrer require the court to resolve

the issues solely on the basis of the pleadings; no testimony or other evidence

outside of the complaint may be considered to dispose of the legal issues

presented by a demurrer.”) (citations omitted; emphasis in original). Thus,

Schaffer does not support the trial court’s claim that, when ruling on

preliminary objections in the nature of a demurrer, it may consider a

defendant’s proffered facts as long as they are undisputed by the plaintiff.

                                    - 12 -
J-A08008-22



      Besides Schaffer, the second basis the trial court provided for accepting

some of FCB’s additional facts was judicial notice. In particular, the trial court

stated that it could take judicial notice of Appellants’ bankruptcy filing

“because it is a matter of public record.” TCO at 4 n.1. To support its taking

judicial notice of Appellants’ bankruptcy petition and the bankruptcy court’s

subsequent discharge order, the trial court cited to, inter alia, Bykowski v.

Chesed, Co., 625 A.2d 1256 (Pa. Super. 1993). In that case, the plaintiffs

sued several defendants after sustaining injuries as a result of a slip-and-fall.

Id. at 1257. The plaintiffs claimed that Valley Park Apartments, one of the

defendants in the action, owned the improvements on the property where the

slip-and-fall occurred, which Valley Park Apartments denied. Id. Moreover,

another defendant — the Boardwalk Group Limited — admitted in its pleadings

that it owned the improvements in question. Id. On that basis, Valley Park

Apartments filed a motion for judgment on the pleadings, which the trial court

subsequently granted. Id. at 1257-58. The plaintiffs then appealed.

      On appeal, the plaintiffs argued that the trial court erred “in making a

factual determination that … Valley Park [Apartments] were not the owners of

the improvements since, in considering a motion for judgment on the

pleadings, a trial court must accept the non-moving party’s pleadings as true

and not consider the existence of facts not apparent on the face of the

motion.”   Id. at 1258.    We rejected this argument, observing that “[i]t is

apparent from the record that [the plaintiffs’] assertion that [Valley Park

Apartments] were the owners of the property in question is false.” Id. We

                                     - 13 -
J-A08008-22



also disagreed with the plaintiffs’ argument that the trial court was not allowed

to consider information contained in the Lehigh County Recorders of Deeds

Office when deciding a motion for judgment on the pleadings. Id. at 1258

n.1. We explained that, “[s]ince this motion is the equivalent to a demurrer,

in considering it, the court should be guided by the same principles applicable

to disposing of a preliminary objection in the nature of a demurrer. As such,

the court has the right to take judicial notice of public documents.”           Id.

(citations omitted). Accordingly, we affirmed the trial court’s order granting

judgment on the pleadings in favor of Valley Park Apartments.

       Appellants attempt to distinguish Bykowski, arguing that “it involved

appellate review of a decision awarding judgment on the pleadings — and the

public record at issue directly disproved the [plaintiffs’] would-be allegation….”

Appellants’ Reply Brief at 9.3 Further, Appellants direct our attention to 220

P’ship v. Philadelphia Elec. Co., 650 A.2d 1094 (Pa. Super. 1994), where

they say this Court determined that it was error for the trial court to dismiss




____________________________________________


3 We are unpersuaded by Appellants’ attempt to distinguish Bykowski. First,
while Bykowski did involve a motion for judgment on the pleadings, this
Court specifically stated that it “should be guided by the same principles
applicable to disposing of a preliminary objection in the nature of a
demurrer[,]” and consequently, that it “has the right to take judicial notice of
public documents.” Bykowski, 625 A.2d at 1258 n.1 (citation omitted).
Second, we do not agree with Appellants that the judicially-noticed document
must directly disprove an allegation in the complaint. As discussed further
infra, it is proper for courts to take judicial notice of facts where such facts are
not in dispute. See pages 14-19, infra.

                                          - 14 -
J-A08008-22



the plaintiff’s complaint on preliminary objections based on facts found in a

separate bankruptcy case. Appellants’ Brief at 17. In 220 P’ship,
     [t]he 220 Partnership (the partnership) filed a civil action by
     complaint in which it alleged that Philadelphia Electric Company
     (PECO) and its agent, Gregory Golazeski, Esquire, had interfered
     maliciously with certain rental contracts with tenants of the
     partnership. To the plaintiff’s complaint[,] the defendants filed
     preliminary objections in the nature of a demurrer.            The
     defendants alleged therein that in separate proceedings, held in
     bankruptcy court, it had been determined factually that the
     partnership’s interest in the rental property had been divested by
     judicial sale prior to the alleged acts of interference. The trial
     court, believing it could take judicial notice of the findings of a
     federal bankruptcy court, sustained the preliminary objections and
     dismissed the complaint. The partnership appealed.

220 P’ship, 650 A.2d at 1095.

     On appeal, we considered whether the trial court erred in taking judicial

notice of the bankruptcy court’s findings. We explained:
     Judicial notice is intended to avoid the formal introduction of
     evidence in limited circumstances where the fact sought to be
     proved is so well known that evidence in support thereof is
     unnecessary, but should not be used to deprive an adverse party
     of the opportunity to disprove the fact.           When considering
     preliminary objections in the nature of a demurrer, a court must
     severely restrict the principle of judicial notice, as the purpose of
     a demurrer is to challenge the legal basis for the complaint, not
     its factual truthfulness. In Clouser v. Shamokin Packing Co.,
     361 A.2d 836 ([Pa. Super.] 1976), the Superior Court held that
     the trial court should not have taken judicial notice of facts not
     alleged in the complaint and said:

        Although there does not seem to be any reason entirely to
        preclude a judge from taking judicial notice at the demurrer
        stage, the use of the doctrine should be severely limited: In
        ruling on a demurrer, the judge must decide whether the
        complaint itself states a cause of action…. It has been
        argued, therefore, that judicial notice cannot be applied to
        the construction of a pleading and that, in ruling upon a
        demurrer, while the court must take as true every fact well

                                    - 15 -
J-A08008-22


        pleaded, it must assume no others. This broad contention
        has been rejected as a basis for completely prohibiting the
        use of judicial notice in ruling upon a demurrer…. However,
        in light of the judge’s limited function in ruling on a
        demurrer, there appears to be cogent reasons for urging
        very limited use of judicial notice in this area. A court, in
        ruling on a demurrer, should refrain from noticing any fact
        which is not literally indisputable and which the parties could
        not reasonably raise in further pleadings or on argument at
        trial.

     Id. … at 840-41. Therefore, review should be restricted to the
     facts alleged in the complaint, and a trial court should not take
     judicial notice of collateral facts.

     [A] court may not ordinarily take judicial notice in one case of the
     records of another case, whether in another court or its own, even
     though the contents of those records may be known to the court.
     It follows that unless the facts relied upon to establish it appear
     from the complaint itself, the defense of collateral estoppel may
     not be raised by preliminary objections.

     The general rule against taking judicial notice when considering
     preliminary objections in the nature of a demurrer is subject to
     limited exceptions. It is appropriate for a court to take notice
     of a fact which the parties have admitted or which is
     incorporated into the complaint by reference to a prior
     court action.

220 P’ship, 650 A.2d at 1096-97 (most internal citations and quotation

marks omitted; emphasis added).

     Based on the foregoing, we ascertained in 220 P’ship that the

partnership “did not admit to any change in its ownership interest in its

downtown office building, and [the partnership’s] complaint does not detail

any facts or issues pleaded before another court or incorporate by reference

a prior action.” Id. at 1097. Accordingly, we determined that it was error for

the “trial court to dismiss [the partnership’s] complaint in response to

preliminary objections reciting facts found in a federal action to which [the

                                    - 16 -
J-A08008-22



partnership] had been a party.” Id. We noted that the trial court “should not,

at the preliminary objection stage of this action, have accepted as true facts

which were in direct conflict with the well pleaded material facts of the

complaint. Where material facts are in dispute, judicial notice may not be

used to deny a party an opportunity to present contrary evidence.”            Id.

(citation omitted). Thus, we reversed the trial court’s order sustaining the

defendants’ preliminary objections.

      While Appellants contend that 220 P’ship supports their position that

the trial court should not have taken judicial notice of their bankruptcy petition

and the discharge order, we disagree. As FCB discerns, unlike the partnership

in 220 P’ship that disputed the change of ownership in the office building,

Appellants “voluntarily filed their verified [b]ankruptcy [p]etition and have

admitted each fact contained therein.” FCB’s Brief at 17; see also N.T. at 33

(arguing that the bankruptcy petition is a publicly-filed document containing

admissions by Appellants). Moreover, our review of the record demonstrates

that Appellants have not disputed the accuracy of any of the facts contained

within their bankruptcy petition, or that the bankruptcy court subsequently

entered a discharge order. To be sure, Appellants claimed at oral argument

before the trial court that they failed to mention the bankruptcy proceedings

in their complaint due to relevancy, not because of any factual dispute they

had with that matter:
      [Appellants’ counsel]: It’s [Appellants’] position that [FCB] has
      both in its pleadings and in its argument today attempted to
      interject some facts that are outside of the record[:] most


                                      - 17 -
J-A08008-22


      namely[,] the bankruptcy petition, the filing, any circumstances
      regarding the surrender of the vehicle, any description of the sale
      and the sale process and several other facts that are not contained
      in the complaint.

      [The trial court]: But, [c]ounsel, hold on. This is a little unusual,
      I’ve got to say. Okay? Why didn’t you plead that and tell the
      [c]ourt what happened? I’m just curious why.

      [Appellants’ counsel]: As far as the bankruptcy filing?

      [The trial court]: Yes.

      [Appellants’ counsel]: I don’t think that it’s necessarily relevant to
      any class claim. It doesn’t necessarily make [Appellants’] claim
      any different.

      [The trial court]: Well, let me ask you this. If I were to … overrule
      it and require [FCB] to answer, do you think along the way you
      are going to get a motion that this is not a proper class
      represent[ative]?

      [Appellants’ counsel]: I would anticipate that they make that
      argument at that point, but at this stage in the preliminary
      objections, it’s included in those facts [sic], which is not
      appropriate.

N.T. at 34-35.

      Thus, we conclude that the trial court could take judicial notice of

Appellants’ bankruptcy petition and the discharge order, as the facts contained

therein were admitted by Appellants and therefore not in dispute. See 220

P’ship, 650 A.2d at 1097 (“It is appropriate for a court to take notice of a fact

which the parties have admitted….”) (citation omitted); accord Kelly v.

Kelly, 887 A.2d 788 (Pa. Super. 2005) (determining that the trial court’s

consideration of the defense of res judicata raised in a preliminary objection

in the nature of a demurrer was not improper where the facts of the case were

not in dispute, and therefore, the appellant was not deprived of an opportunity


                                     - 18 -
J-A08008-22



to prove or disprove a fact); see also Bykowski, 625 A.2d at 1258 n.1

(stating that “the court has the right to take judicial notice of public

documents”) (citation omitted). However, to the extent that the trial court

considered other facts — aside from those contained in the bankruptcy petition

and discharge order — that were not alleged in Appellants’ complaint, we

deem the trial court’s reliance on those facts to be improper and will proceed

in our review of Appellants’ remaining issues accordingly.

                                    Issue 2

      In Appellants’ second issue, they claim that FCB’s “pre-sale notice did

not meet the requirements of the UCC, and [FCB] is not entitled to a ‘safe

harbor’ defense because it did not use the UCC’s ‘safe harbor’ form.”

Appellants’ Brief at 18 (capitalization and emphasis omitted). No relief is due

on this basis.

                                      UCC

      To begin our review, we set forth Section 9614 of the UCC, which

addresses the contents and form of notification that must be provided before

the disposition of collateral in a consumer-goods transaction. Section 9614

states:
      In a consumer-goods transaction, the following rules apply:

      (1) A notification of disposition must provide the following
      information:

          (i) the information specified in section 9613(1) (relating to
          contents and form of notification before disposition of
          collateral: general);



                                     - 19 -
J-A08008-22


        (ii) a description of any liability for a deficiency of the person
        to which the notification is sent;

        (iii) a telephone number from which the amount which must
        be paid to the secured party to redeem the collateral under
        section 9623 (relating to right to redeem collateral) is
        available; and

        (iv) a telephone number or mailing address from which
        additional information concerning the disposition and the
        obligation secured is available.

     (2) A particular phrasing of the notification is not required.

     (3) The following form of notification, when completed, provides
     sufficient information:

     __________ (Name and address of secured party)

     __________ (Date)

               NOTICE OF OUR PLAN TO SELL PROPERTY

     __________ (Name and address of any obligor who is also a
     debtor)

     Subject: __________ (Identification of Transaction)

     We have your __________ (describe collateral) because you
     broke promises in our agreement.

     (For a public disposition:)

     We will sell __________ (describe collateral) at public sale. A sale
     could include a lease or license. The sale will be held as follows:

     Date:__________

     Time:__________

     Place:__________

     You may attend the sale and bring bidders if you want.

     (For a private disposition:)

     We will sell __________ (describe collateral) at private sale
     sometime after __________ (date). A sale could include a lease
     or license. The money that we get from the sale (after paying our
     costs) will reduce the amount you owe. If we get less money than

                                     - 20 -
J-A08008-22


     you owe, you (will or will not, as applicable) still owe us the
     difference. If we get more money than you owe, you will get the
     extra money unless we must pay it to someone else. You can get
     the property back at any time before we sell it by paying us the
     full amount you owe (not just the past due payments), including
     our expenses. To learn the exact amount you must pay, call us
     at __________ (telephone number). If you want us to explain to
     you in writing how we have figured the amount that you owe us,
     you may call us at __________ (telephone number) (or write us
     at __________ (secured party’s address)) and request a written
     explanation. (We will charge you $___ for the explanation if we
     sent you another written explanation of the amount you owe us
     within the last six months.) If you need more information about
     the sale, call us at __________ (telephone number) (or write us
     at __________ (secured party’s address)). We are sending this
     notice to the following other people who have an interest in
     __________ (describe collateral) or who owe money under your
     agreement: __________ (Names of all other debtors and obligors,
     if any)

                                (End of Form)

     (4) A notification in the form of paragraph (3) is sufficient even if
     additional information appears at the end of the form.

     (5) A notification in the form of paragraph (3) is sufficient even if
     it includes errors in information not required by paragraph (1)
     unless the error is misleading with respect to rights arising under
     this division.

     (6) If a notification under this section is not in the form of
     paragraph (3), law other than this division determines the effect
     of including information not required by paragraph (1).

13 Pa.C.S. § 9614.

     As incorporated by Section 9614(1)(i), Section 9613(1) provides:
     (1) The contents of a notification of disposition are sufficient if the
     notification:

        (i) describes the debtor and the secured party;

        (ii) describes the collateral which is the subject of the
        intended disposition;


                                     - 21 -
J-A08008-22


        (iii) states the method of intended disposition;

        (iv) states that the debtor is entitled to an accounting of the
        unpaid indebtedness and states the charge, if any, for an
        accounting; and

        (v) states the time and place of a public disposition or the
        time after which any other disposition is to be made.

13 Pa.C.S. § 9613(1).

     In the case sub judice, FCB sent a pre-sale notice to each Appellant.

See Complaint, 10/13/20, at ¶ 33; see also id. at Exhibit 2 (“Pre-Sale

Notice”). The pre-sale notice stated:

                                 [FCB]
                   Consumer Special Assets Department
                          654 Philadelphia St.
                          INDIANA, PA 15701
                         PHONE 800-221-8605
                           FAX 724-463-5665

       NOTICE OF REPOSSESSION AND PLAN TO SELL VEHICLE

                                                        Date: 10/15/18
                                             Account Number: [Redacted]

     Dear [Appellant] CHRISTINA M[.] DHAPPART:

     We have your 2013 FORD TAURUS [Vehicle Identification Number
     Redacted] because you broke promises in our agreement. The
     vehicle is being stored at Altoona Auto Auction at the address
     below. We will sell this vehicle at public sale. A sale could include
     a lease or license. The sale will be held as follows:

        Date: Monday, NOVEMBER               5TH   2018   until   Friday,
        NOVEMBER 9TH 2018*

        Time: 9:00 A.M. to 5:00 P.M. local time*

        Location: Altoona Auto Auction, 1710 Margaret Avenue,
        Altoona, Pennsylvania 16603

     You may attend the sale and bring bidders if you want.



                                    - 22 -
J-A08008-22


     The money that we get from the sale (after paying our costs) will
     reduce the amount you owe. If we receive less money than you
     owe, you will still owe us the difference. If we get more money
     than you owe, you will get the extra money unless we are required
     to pay it to someone else. You can get the vehicle back at any
     time before we sell it by paying us the full amount you owe (not
     just the past due payments), including our expenses. To learn the
     exact amount you must pay, call us at 800-221-8605. If you want
     us to explain to you in writing how we have figured the amount
     that you owe us, you may call us at 800-221-8605 or write us at
     [FCB], Consumer Special Assets Department, 654 Philadelphia
     Street, Indiana, Pennsylvania 15701, and request a written
     explanation. If you need more information about the sale, call us
     at 800-221-8605 or write us at the address above.

     We are sending this notice to the following other people who have
     an interest in the vehicle or who owe money under your
     agreement: [the other Appellant,] SCOTT A[.] DHAPPART.

     *The sale will be conducted using a sealed bid auction with bids
     accepted during the dates specified above (the “Auction Period”).
     You may submit a bid during the Auction Period by using Altoona
     Auto Auction. All bids will be opened at the conclusion of the
     Auction Period and the highest bid will be submitted to us. We
     may accept or reject any bid in our sole discretion. If the vehicle
     is not sold in the auction, we may sell the vehicle in a private sale
     at any time after the Auction Period.

     An itemized statement of the amount that you are required to pay
     us to redeem the vehicle as of the date of this notice is below:

        Principal Balance           $13,314.99

        Interest Due                $153.89

        Late Charges Due            $13.75

        Repossession Expense        $350.00

        Expenses of Repairing       $0.00

        TOTAL AMOUNT DUE**          $13,832.63

     **In addition to paying us the Total Amount Due, you must also
     pay storage fees of $25 per day and other costs charged by
     Altoona Auto Auction. These charges must be paid to Altoona
     Auto Auction at the time when you redeem your vehicle.

                                    - 23 -
J-A08008-22


       Certified Mail No. 7015 0640 0007 7274 8011                 [FCB]

       NOTICE: You have the right to reclaim personal property in the
       vehicle within thirty (30) days after the date of this letter. The
       personal property may be reclaimed at Our Enterprise. Please call
       814-942-4213 to arrange a time to pick up the personal property.
       If the personal property is not reclaimed at the expiration of the
       thirty (30) days, the property may be disposed of.

Pre-Sale Notice at 1 (single, unnumbered page).4

       Here, in determining whether FCB’s pre-sale notice complied with

Section 9614, the trial court explained:
       In [FCB’s pre-sale notice], there is no information that appears to
       be missing in order to comply with [Section] 9614. In fact, [FCB]
       has almost copied the safe harbor language verbatim, just adding
       in words or other sentences where needed, which would not make
       the [n]otice invalid according to [Section] 9614.

       However, one issue that [Appellants] have cited is that the [pre-
       sale notice’s] stated [d]ate and [t]ime of public sale are from
       November 5th[,] 2018-November 9th[,] 2018 from 9:00 A.M. to
       5:00 P.M. local time. [Appellants] argue that the date and time
       of the sale were not limited in scope, to one day for example. It
       is unclear if the date and time requirement in the statute is
       required to be more limited in scope, such as one calendar day.
       While [Appellants] argue this time period is invalid and needs to
       be more limited, [they] provide no legal basis for this assertion.
       A specific date and time could not be given based on how the sale
       process occurred as argued by defense counsel.4
          4 Defense counsel explains that the bidding process is a
          sealed, blind bid auction where bidders submit bids
____________________________________________


4 Appellant Scott d’Happart received a substantially identical pre-sale notice.
See Complaint at ¶ 33 (averring that FCB “issued substantially identical
documents titled ‘Notice of Repossession and Plan to Sell Property’ …
addressed separately to [Appellants] Scott A. d’Happart and Christina M.
d’Happart…”); FCB’s Brief at 8 (“[FCB] sent identical Notices of Repossession
and Plan to Sell Vehicle … to both [Appellants] Scott and Christina [d]’Happart,
as co-borrowers….”). Consequently, we conduct a single examination of the
pre-sale notices sent to each Appellant and refer to the notices in the singular
at times throughout this writing.

                                          - 24 -
J-A08008-22


          throughout the entire bidding time frame. The creditor may
          look at all bids at the end of the time frame and decide
          whether to take one of the bids submitted or subject the
          collateral to another sale process. Defense counsel also
          explains that [Appellants] had every ability to participate in
          that auction since it is a public sale. [N.T. at 17-18].

TCO at 11-12.

       On appeal, Appellants essentially argue that FCB’s pre-sale notice does

not comply with Section 9614.5 We disagree.

       Initially, FCB’s pre-sale notice contains the information required by

Section 9613(1), as mandated by Section 9614(1)(i). It describes the debtor

(Appellants), the secured party (FCB), and the collateral which is the subject

of the intended disposition (the 2013 Ford Taurus).          See 13 Pa.C.S. §

9613(1)(i), (ii).6    In addition, the pre-sale notice sets forth the method of

____________________________________________


5  Appellants also argue that FCB is not entitled to Section 9614(3)’s safe
harbor protection because FCB did not exactly follow the form of the
notification set forth in the statute. See Appellants’ Brief at 19-24; but see
13 Pa.C.S. § 9614(2) (“A particular phrasing of the notification is not
required.”). Appellants point out that FCB’s pre-sale notice uses a different
title than Section 9614(3)’s form, omits the name and address of Appellants,
excludes language pertaining to the cost of an accounting, and does not
provide a singular date and time for the sale of the vehicle. Id. at 23-24. We
need not address Appellants’ argument that FCB has to follow the safe harbor
form exactly to enjoy the safe harbor protection, choosing instead to simply
examine whether FCB’s pre-sale notice complies with the requirements of
Section 9614.

6 Appellants claim that FCB failed to identify itself as the secured party and
Appellants as the debtors. Appellants’ Brief at 26. Specifically, they say that
“one of several material items from the statutory ‘safe harbor’ form missing
… was the identification of the name and address of the obligors.” Id. Further,
they complain that, “[w]hile [FCB] claims to have identified the secured party,
its supposed identification lists both [FCB] and Altoona Auto Auction, never



                                          - 25 -
J-A08008-22



intended disposition (public sale), and the date (November 5 through

November 8, 2018), time (9 A.M. to 5:00 P.M.), and location of the public sale

(Altoona Auto Auction, 1710 Margaret Avenue, Altoona, Pennsylvania 16603).

See 13 Pa.C.S. § 9613(1)(iii), (v).7
____________________________________________


identifying either as the secured party.” Id. (citation omitted; emphasis in
original). We reject these claims. First, with respect to Appellants’ claim that
the pre-sale notice did not identify the name and address of the debtors, we
note that the pre-sale notices respectively sent to each Appellant identified
them by name and listed their account number and vehicle identification
number. Additionally, the statute does not explicitly require FCB to include
their addresses. See 13 Pa.C.S. § 9613(1)(i) (stating that the contents of a
notification of disposition are sufficient if the notification “describes the
debtor”). Second, regarding Appellants’ claim that FCB failed to identify itself
as the secured party, we observe that the pre-sale notice contains the name
and address of FCB, states that Appellants broke promises in their agreement
with it and that Appellants owe money to FCB, and conveys that the vehicle is
merely being stored at Altoona Auto Auction. See also FCB’s Brief at 33
(additionally noting that Appellants listed FCB as the secured creditor in their
verified bankruptcy petition).      Thus, we conclude that FCB sufficiently
identified itself as the secured party and Appellants as the debtors.

7 Appellants complain that FCB gave a range of dates in its pre-sale notice,
purportedly in contravention of Section 9613(1)(v). Appellants’ Brief at 27-
28; see also 13 Pa.C.S. § 9613(1)(v) (requiring that the notification state
“the time and place of a public disposition”). They contend that the phrase
‘the time and place of a public disposition’ is “conjunctive, and the secured
party must supply both ‘the time’ and ‘the date’ to comply with the disclosure
requirement. The phrase is also expressed in the singular, allowing for only
one time on one date.” Appellants’ Brief at 28 (emphasis in original). In
addition, Appellants argue that “providing a span of an entire business week
over which the [v]ehicle could be sold is problematic for practical reasons. If
a … sufficient bid is tendered early in the sale period, a borrower could appear
at the specified ‘date and time’ only to find the property had already been
sold.” Id. However, as FCB persuasively discerns, “nothing in [the statute]
mandates that the public sale be held on a single date or at a single, specific
hour[,]” and Appellants “cite to no authority in support of this proposition….”
FCB’s Brief at 30. FCB also correctly states that, “[w]hile the trial court must



                                          - 26 -
J-A08008-22



       FCB’s    pre-sale    notice   also      complies   with   Section   9613(1)(iv)’s

requirement to “state[] that the debtor is entitled to an accounting of the

unpaid indebtedness and state[] the charge, if any, for an accounting….” See

13 Pa.C.S. § 9613(1)(iv). The pre-sale notice conveys that “[t]o learn the

exact amount you must pay, call us at 800-221-8605.                  If you want us to

explain to you in writing how we have figured the amount that you owe us,

you may call us at 800-221-8605 or write us … and request a written

explanation.” See Pre-Sale Notice at 1 (single, unnumbered page). We deem

this sufficient to satisfy Section 9613(1)(iv).8

____________________________________________


accept all well-pleaded facts as true and the material inferences that can be
derived from those facts, it need not accept as true conclusions of law….” Id.
at 36-37 (cleaned up). Furthermore, Appellants’ argument that the property
could be sold early in the sale period before a borrower is able to appear is
likewise meritless, as FCB’s pre-sale notice specifically states that “[a]ll bids
will be opened at the conclusion of the Auction Period and the highest bid will
be submitted to us.” Pre-Sale Notice at 1 (single, unnumbered page). As
such, no relief is due on this basis.

8 Appellants aver that the pre-sale notice “did not include an affirmative
statement that the debtor is entitled to an accounting of unpaid indebtedness
with a statement of the charge for such.” Appellants’ Brief at 28 (emphasis in
original; citation omitted). We disagree. FCB used the language provided in
the safe harbor form to indicate that Appellants were entitled to an accounting.
Cf. Pre-Sale Notice at 1 (“To learn the exact amount you must pay, call us at
800-221-8605. If you want us to explain to you in writing how we have figured
the amount that you owe us, you may call us at 800-221-8605 or write us at
[FCB], Consumer Special Assets Department, 654 Philadelphia Street,
Indiana, Pennsylvania 15701, and request a written explanation.”) (single,
unnumbered page) with 13 Pa.C.S. § 9614(3) (“To learn the exact amount
you must pay, call us at __________ (telephone number). If you want us to
explain to you in writing how we have figured the amount that you owe us,
you may call us at __________ (telephone number) (or write us at



                                            - 27 -
J-A08008-22



       FCB’s pre-sale notice likewise satisfies the remaining requirements of

Section 9614(1). The pre-sale notice includes “a description of any liability

for a deficiency of the person to which the notification is sent[.]”     See 13

Pa.C.S. § 9614(1)(ii). Specifically, it states that “[t]he money that we get

from the sale (after paying our costs) will reduce the amount you owe. If we

receive less money than you owe, you will still owe us the difference.” See

Pre-Sale Notice at 1 (single, unnumbered page).9 In addition, it sets forth a

____________________________________________


__________ (secured party’s address)) and request a written explanation.”).
Moreover, with respect to the accounting charge, FCB observes that
Appellants “did not allege in their [c]omplaint that they were charged any fee
for an accounting or that they paid any such fee.” FCB’s Brief at 27; id. at 34
(claiming that FCB “did not charge a fee for an accounting, and [Appellants]
do not allege otherwise”). Further, FCB notes that:
       Section 9613(1)(iv), incorporated by referenced by Section
       9614(1)(i)[,] only requires the inclusion of the amount to be
       charged for an accounting “if any.” In fact, the entirety of the
       sentence indicating the amount to be charged for an accounting
       in the safe harbor [form] is in parentheses. As reflected by the
       other provisions in the safe harbor [form] that also appear in
       parentheses, this means that the sentence is optional and
       removable.

Id. at 27 (internal citations omitted); see also 13 Pa.C.S. § 9614(3) (“(We
will charge you $___ for the explanation if we sent you another written
explanation of the amount you owe us within the last six months.)”). As a
final note, we point out that the pre-sale notice itself included an itemized
statement of the amount that Appellants were required to pay to FCB to
redeem the vehicle. See Pre-Sale Notice at 1 (single, unnumbered page).
Thus, we conclude that no relief is due on this basis.
9 Appellants aver that FCB failed to advise them of their potential liability for
a deficiency pursuant to Section 9614(1)(ii) because FCB “did not send any
[p]ost-[s]ale [n]otice to [Appellants], and now contends that the information
in its [p]re-[s]ale [n]otice had been inaccurate since [Appellants] would not



                                          - 28 -
J-A08008-22



telephone number where Appellants could inquire about the amount which

must be paid to FCB to redeem the collateral, as well as a telephone number

and mailing address from which they could seek additional information

concerning the disposition and the obligation secured.       See 13 Pa.C.S. §

9614(1)(iii), (iv); see Pre-Sale Notice at 1 (single, unnumbered page) (“To

learn the exact amount you must pay, call us at 800-221-8605. … If you need

more information about the sale, call us at 800-221-8605 or write us at the

address above.”).10       Accordingly, we conclude that FCB’s pre-sale notice

complied with Section 9614(1).

____________________________________________


be liable for any deficiency.” Appellants’ Brief at 25 (citation and footnote
omitted; emphasis in original). We reject this claim. FCB explains that,
“[p]ursuant to the terms of the RISC, [Appellants] were liable for any
deficiency if [FCB] received less from the sale than they owed on the [v]ehicle.
[FCB] ultimately did not seek to collect the deficiency because the debt was
discharged in bankruptcy, which is why [FCB] did not send a deficiency
notice.” FCB’s Brief at 38-39 (citation omitted); see also Issue 1, supra
(determining that we can take judicial notice of the bankruptcy petition and
discharge order). Further, FCB says that “the decision not to send a deficiency
notice does not somehow render the [pre-sale n]otice legally insufficient. To
the contrary, by using the [language provided in the] safe harbor [form], the
explanation of the deficiency in the [pre-sale n]otice was sufficient as a matter
of law.” Id. at 39 (citation omitted). Again, we concur with FCB.

10 Appellants assert that the pre-sale notice “failed the requirement of
[S]ection 9614(1)(iii) of providing a telephone number to determine the
amount [Appellants] would need to pay — instead, it provided a telephone
number for only part of those payments, and [Appellants] could only learn
how much more they would be required to pay from ‘Altoona Auto Auction at
the time when you redeem your vehicle.’” Appellants’ Brief at 25 (citation
omitted; emphasis in original). We disagree that FCB’s pre-sale notice does
not satisfy Section 9614(1)(iii). As set forth above, Section 9614(1)(iii)
requires “a telephone number from which the amount which must be paid to



                                          - 29 -
J-A08008-22



                                         MVSFA

       Appellants next contend that FCB’s pre-sale notice violated the

mandatory provisions of the MVSFA, which they say FCB was obligated to

comply with under the UCC. See Appellants’ Brief at 29.11 They explain that,

“[w]hile all of [their] causes of action arise under the UCC, the MVSFA

addresses the subject of repossessions and disposition sales in the context of
____________________________________________


the secured party to redeem the collateral under section 9623 (relating to
right to redeem collateral)…[.]” 13 Pa.C.S. § 9614(1)(iii) (emphasis added).
Here, Appellants would not be paying the $25/day storage fee to FCB (i.e.,
the secured party), but instead to Altoona Auto Auction. See Pre-Sale Notice
at 1 (“In addition to paying us the Total Amount Due, you must also pay
storage fees of $25 per day and other costs charged by Altoona Auto Auction.
These charges must be paid to Altoona Auto Auction at the time when you
redeem your vehicle.”) (single, unnumbered page; emphasis added).
Moreover, as FCB notes, “Section 9614 does not require that [FCB] provide
the phone number to the [v]ehicle’s storage location, nor is it included in the
safe harbor notice.” FCB’s Brief at 40 (citation omitted). Thus, based on the
plain language of the statute, Appellants do not demonstrate that a violation
of Section 9614(1)(iii) occurred.

11 Both parties agree that there is no private right of action under the MVSFA
and, therefore, we do not delve further into whether a private right of action
exists. See Appellants’ Brief at 10; FCB’s Brief at 23 n.8. Notwithstanding
Appellants’ conceding that no private right of action exists under the MVSFA,
they argue that “[t]he UCC imposes the requirement of commercial
reasonableness upon all aspects of the disposition sale, and [FCB’s] MVSFA
violations meant that the sale had been conducted illegally. An illegal sale
denying [Appellants] of their protections under the law cannot meet the UCC’s
‘commercial reasonableness’ requirement.” Appellants’ Brief at 10-11; see
also 13 Pa.C.S. § 9610(b) (“Every aspect of a disposition of collateral,
including the method, manner, time, place and other terms, must be
commercially reasonable.”). Thus, Appellants assert that they “did not allege
any claim under the MVSFA, rather [they] alleged only a claim under the UCC,
premised upon [FCB’s] failure to ensure that all aspects of its disposition were
‘commercially reasonable.’” Appellants’ Brief at 11 (emphasis in original).



                                          - 30 -
J-A08008-22



consumer-goods transactions — imposing further legal obligations upon

[FCB].”    Id.    Further, they advance that “controlling case law shows that

courts must construe the UCC and the MVSFA in pari materia, as a single

statute….”       Id. (emphasis in original); see also 1 Pa.C.S. § 1932 (“(a)

Statutes or parts of statutes are in pari materia when they relate to the same

persons or things or to the same class of persons or things. (b) Statutes in

pari materia shall be construed together, if possible, as one statute.”).12

       Assuming arguendo that FCB was obligated to comply with the MVSFA

under the UCC, Appellants would nevertheless fail to demonstrate that FCB




____________________________________________


12 See also Complaint at ¶¶ 25-26 (“Repossessors of vehicles … are required
to comply with both the UCC and the MVSFA…, which must be applied in pari
materia. The MVSFA sets forth the notice requirements for secured parties
who repossess other than by legal process. Likewise, the UCC sets forth the
notice requirements for secured parties who repossess other than by legal
process. Therefore, these statutes clearly relate to the same persons or things
and/or the same classes of persons or things — debtors whose vehicles were
repossessed outside of judicial process.”) (citations omitted).



                                          - 31 -
J-A08008-22



violated the MVSFA.13,      14   Appellants claim that FCB failed to comply with

Section 6254 of the MVSFA, which provides:
       (a) General rule.--If repossession of a motor vehicle subject to
       an installment sale contract is effected other than by legal
       process, the holder shall immediately furnish the buyer with a
       written notice of repossession.

       (b) Delivery.--The notice of repossession shall be delivered in
       person or sent by registered or certified mail to the last known
       address of the buyer.

       (c) Contents.--The notice of repossession shall contain the
       following:

          (1) The buyer’s right to reinstate the contract, if the holder
          extends the privilege of reinstatement and redemption of
          the motor vehicle.


____________________________________________


13 In ruling on this issue, the trial court determined that the relevant UCC and
MVSFA provisions need not be construed in pari materia. See TCO at 15. In
reaching this conclusion, it explained that “[t]he statutory language in the
relevant UCC and MVSFA provisions is clear and unambiguous[,]” and that “a
court may not resort to the rules of statutory construction, including in pari
materia, where, as here, the statutory language is clear.” Id. (citing Oliver
v. City of Pittsburgh, 11 A.3d 960, 965 (Pa. 2011)); see also DeForte v.
Borough of Worthington, 212 A.3d 1018, 1022 (Pa. 2019) (“Laws which
apply to the same persons or things or the same class of persons or things
are in pari materia and, as such, should be read together where reasonably
possible. The concept has long been recognized in Pennsylvania decisional
law, and it is codified in the Statutory Construction Act – where it is also
applied to ‘parts of statutes.’ Traditionally, the rule has been used as an aid
to construction when resolving statutory ambiguities.”) (citations omitted)).
Notwithstanding the trial court’s determination that the relevant UCC and
MVSFA provisions need not be construed in pari materia, it opined that FCB’s
pre-sale notice nevertheless complied with the MVSFA’s requirements. See
TCO at 13-15.

14Because we conclude that Appellants fail to show that FCB violated the
MVSFA, we need not decide whether the UCC and the MVSFA must be
construed in pari materia.

                                          - 32 -
J-A08008-22


        (2) An itemized statement of the total amount required to
        redeem the motor vehicle by reinstatement or payment of
        the contract in full.

        (3) Notice to the buyer of the holder’s intent to resell the
        motor vehicle at the expiration of 15 days from the date of
        mailing the notice.

        (4) The place where the motor vehicle is stored.

        (5) The name and address of the person to whom the buyer
        shall make payment or on whom the buyer may serve
        notice.

        (6) A statement that any personal property left in the
        repossessed vehicle will be held for 30 days from the date
        of the mailing of the notice.

        (7) The name and address of the person that the buyer may
        contact to receive a full statement of account as provided
        by section 6230 (relating to statement of account to buyer).

12 Pa.C.S. § 6254.

     Appellants initially contend that FCB failed to comply with Section

6254(c)(1).   See 12 Pa.C.S. § 6254(c)(1) (stating that the notice of

repossession shall contain, inter alia, “[t]he buyer’s right to reinstate the

contract, if the holder extends the privilege of reinstatement and

redemption of the motor vehicle”) (emphasis added). Appellants argue:
     [FCB] failed to disclose any information concerning [Appellants’]
     reinstatement rights. That omission is particularly problematic in
     this case since [FCB] had an obligation to supply that information
     under the [RISC], which provided:

        If we repossess the vehicle, we may, at our option, allow
        you to get the vehicle back before we sell it by paying all
        past due payments, late charges, and any other amounts
        due because you defaulted (reinstate). We will tell you if
        you may reinstate and how much to pay if you may.

     Once again, the [t]rial [c]ourt improperly accepted [FCB’s]
     unverified factual allegations having no support in the record by


                                   - 33 -
J-A08008-22


      finding that … “[FCB] chose not to allow reinstatement.” In so
      doing, the [t]rial [c]ourt deprived [Appellants] of any opportunity
      for discovery upon the issue of whether [FCB] made any
      determination of [Appellants’] reinstatement rights. The [t]rial
      [c]ourt also ignored that, under [the RISC] and Pennsylvania law,
      [FCB] had a duty to communicate that information to [Appellants]
      — and it failed to do that.

Appellants’ Brief at 32-33 (internal citations omitted; emphasis in original).

      This argument warrants no relief. As FCB astutely observes, Appellants

“do not and cannot plead any facts showing that they had any right to

reinstatement[,]” and the MVSFA does not require FCB “to disclose a non-

existent reinstatement right in the repossession notice.” FCB’s Brief at 47

(footnote,   emphasis,   and   unnecessary    capitalization   omitted).    FCB

emphasizes that the RISC does not provide Appellants with an actual right to

reinstatement, as the RISC “expressly states that [FCB] ‘may, at [its]

option,’ allow buyers to reinstate and that [FCB] ‘will tell you if you may

reinstate and how much to pay if you may.’” Id. (emphasis in original;

citation omitted).   Thus, because Appellants do not allege or otherwise

establish that FCB extended the privilege of reinstatement to them, FCB had

no notification obligation under Section 6254(c)(1).

      We also conclude that FCB’s pre-sale notice meets the remaining

requirements of Section 6254(c). It contains an itemized statement of the

total amount required to redeem the vehicle by payment of the contract in full

($13,832.63), notice to Appellants of FCB’s intent to resell the motor vehicle

at the expiration of 15 days from the date of mailing the notice (stating that

a sale will take place from November 5, 2018 through November 9, 2018,


                                     - 34 -
J-A08008-22



which was 21 days from the date of the notice), and the place where the

vehicle is stored (“The vehicle is being stored at Altoona Auction at the address

below.”).    See 12 Pa.C.S. § 6254(c)(2)-(c)(4).        The pre-sale notice also

includes the name and address of the person to whom Appellants shall make

payment (FCB’s Consumer Special Assets Department at 654 Philadelphia

Street, Indiana, Pennsylvania 15701, and Altoona Auto Auction, 1710

Margaret Avenue, Altoona, Pennsylvania 16603), a statement that any

personal property left in the repossessed vehicle will be held for 30 days from

the date of the mailing of the notice (“You have the right to reclaim personal

property in the vehicle within thirty (30) days after the date of this letter. …

Please call 814-942-4213 to arrange a time to pick up the personal property”),

and the name and address of the person that Appellants may contact to

receive a full statement of account (FCB’s Consumer Special Assets

Department at 654 Philadelphia Street).            See 12 Pa.C.S. § 6254(c)(5)-

(c)(7).15 Thus, even if FCB was obligated to comply with Section 6254 of the

MVSFA, we would determine that FCB met its requirements.
____________________________________________


15 Appellants argue that the pre-sale notice improperly required payments to
Altoona Auto Auction, and that FCB could only provide the information for one
payee. See Appellants’ Brief at 33-34 (“By improperly advising [Appellants]
that they would be required to pay an unliquidated amount to Altoona Auto
Auction, [FCB] also failed the requirement of [S]ection 6254(c)(5) of providing
the ‘name and address of the person to whom the buyer shall make payment
or on whom the buyer may serve notice.’ Rather than provide the information
for one payee, as legally required, the [p]re-[s]ale [n]otice improperly
required additional payments to Altoona Auto Auction (i.e., an unsecured
party, with no privity to [Appellants]).       Likewise, the same improper



                                          - 35 -
J-A08008-22



                                         Issue 3

       In Appellants’ third issue, they argue that the trial court “erred by

determining that [FCB] had not been required to issue any [p]ost-[s]ale

[n]otice to [Appellants] since it did not make any attempt to collect a

deficiency.” Appellants’ Brief at 35 (citation omitted). They claim that this

determination was incorrect as “(i) the law plainly and unambiguously

required [FCB] to issue a [p]ost-[s]ale [n]otice to [Appellants]; (ii)

[Appellants] are entitled to the remedies under the UCC for [FCB’s] violations

of the MVSFA; and (iii) [FCB’s] unverified allegation that it did not attempt to

collect a deficiency is unsupported by the record.” Id.

                                           UCC

       Notwithstanding Appellants’ arguments, the trial court ascertained that,

under the UCC’s Section 9616(b), FCB did not have to send a deficiency notice

because FCB “did not attempt to collect the deficiency on the [v]ehicle because




____________________________________________


instruction for payments to Altoona Auto Auction also triggered [FCB’s]
violation of [S]ection 6254(c)(7), which mandated the disclosure of the ‘name
and address of the person that the buyer may contact to receive a full
statement of account’ under [S]ection 6254(c)(7)[,] since there would be no
single payee.”) (citations omitted). However, Appellants provide no legal
support or analysis for these contentions regarding a single payee, and we
therefore deem their argument waived. See In re S.T.S., Jr., 76 A.3d 24,
42 (Pa. Super. 2013) (“When an appellant fails to develop his issue in an
argument and fails to cite any legal authority, the issue is waived. [M]ere
issue spotting without analysis or legal citation to support an assertion
precludes our appellate review of a matter.”) (citations and quotation marks
omitted).

                                          - 36 -
J-A08008-22



of [Appellants’] bankruptcy petition….” TCO at 13. Section 9616(b) provides

the following:
       (b) Explanation of calculation.--In a consumer-goods
       transaction in which the debtor is entitled to a surplus or a
       consumer obligor is liable for a deficiency under section 9615
       (relating to application of proceeds of disposition; liability for
       deficiency and right to surplus), the secured party shall comply
       with one of the following paragraphs:

          (1) Send an explanation to the debtor or consumer obligor,
          as applicable, after the disposition and:

              (i) before or when the secured party accounts to
              the debtor and pays any surplus or first makes
              written demand on the consumer obligor after
              the disposition for payment of the deficiency;
              and

              (ii) within 14 days after receipt of a request.[16]

          (2) In the case of a consumer obligor who is liable for a
          deficiency, within 14 days after receipt of a request, send to
          the consumer obligor a record waiving the secured party’s
          right to a deficiency.

13 Pa.C.S. § 9616(b) (some emphasis added).

       The relevant comment to Section 9616(b) states:
       2. Duty to Send Information Concerning Surplus or
       Deficiency.    This section reflects the view that, in every
       consumer-goods transaction, the debtor or obligor is entitled to
       know the amount of a surplus or deficiency and the basis upon
       which the surplus or deficiency was calculated. Under subsection
       (b)(1), a secured party is obligated to provide this
       information (an “explanation,” defined in subsection (a)(1)) no
       later than the time that it accounts for and pays a surplus or the
____________________________________________


16 “Request” is defined as “[a] record: (1) authenticated by a debtor or
consumer obligor; (2) requesting that the recipient provide an explanation;
and (3) sent after disposition of the collateral under [S]ection 9610 (relating
to disposition of collateral after default).” 13 Pa.C.S. § 9616(a). Appellants
do not allege that they made a request to FCB for an explanation.

                                          - 37 -
J-A08008-22


       time of its first written attempt to collect the deficiency.
       The obligor need not make a request for an accounting in order to
       receive an explanation.    A secured party who does not
       attempt to collect a deficiency in writing or account for and
       pay a surplus has no obligation to send an explanation
       under subsection (b)(1) and, consequently, cannot be
       liable for noncompliance.

       A debtor or secondary obligor need not wait until the secured party
       commences written collection efforts in order to receive an
       explanation of how a deficiency or surplus was calculated.
       Subsection (b)(2) obliges the secured party to send an
       explanation within 14 days after it receives a “request” (defined
       in subsection (a)(2)).

Comment to 13 Pa.C.S. § 9616 (some emphasis added).

       Based on Section 9616(b)’s plain language, we discern no violation of it

by Appellants.      Because FCB could not collect any deficiency due to the

bankruptcy court’s discharge order, it was not obligated to send an

explanation under Section 9616(b)(1).17

____________________________________________


17 We also note that Appellants did not allege in their complaint that they were
entitled to a surplus from the sale of the vehicle and/or that FCB tried to
account for and pay them a surplus. Instead, Appellants averred that they
did not know if their vehicle had been sold, and that they “may have been
entitled to a payment from the surplus of a sale, but [FCB’s] failure to supply
any [d]isposition [n]otice has left them without any method to determine
whether that is the case.” See Complaint at ¶ 53 (emphasis added).
However, Section 9616(b) provides that the secured party only must send an
explanation if the debtor is actually entitled to a surplus and must only do
so after the disposition and before or when it accounts to the debtor and
pays any surplus. See 13 Pa.C.S. § 9616(b)(1)(i) (“In a consumer-goods
transaction in which the debtor is entitled to a surplus…, the secured party
shall comply with one of the following paragraphs… [s]end an explanation to
the debtor or consumer obligor, as applicable, after the disposition and …
before or when the secured party accounts to the debtor and pays any
surplus….”); see also Comment to 13 Pa.C.S. § 9616 (“A secured party who
does not attempt to … account for and pay a surplus has no obligation to send



                                          - 38 -
J-A08008-22



                                         MVSFA

       Appellants next argue that, “[e]ven if [FCB] was not required to issue a

[p]ost-[s]ale [n]otice under [S]ection 9616 of the UCC[, S]ection 6261(d) of

the MVSFA unmistakably imposed that obligation.” Appellants’ Brief at 36.

Section 6261 of the MVSFA states the following, in pertinent part:

                          § 6261. Deficiency judgment

       (a) General rule.--If the proceeds of a resale under section 6260
       (relating to sale of motor vehicle after repossession) are not
       sufficient to defray the expenses regarding the repossessed motor
       vehicle, including the costs under section 6256 (relating to buyer’s
       liability for costs), the net balance due on the installment sale
       contract and the amount of accrued late charges authorized by
       this chapter, the installment seller or holder may recover the
       deficiency from the buyer or from any person who has succeeded
       to the obligations of the buyer.

                                           ***

       (d) Deficiency notice.--Within 30 days after the sale of a
       repossessed motor vehicle, the installment seller or holder shall
       deliver in person or send by registered or certified mail to the last
____________________________________________


an explanation under subsection (b)(1) and, consequently, cannot be liable
for noncompliance.”). Thus, unless Appellants were actually entitled to a
surplus and FCB attempted to account for and pay a surplus (neither of which
Appellants have alleged), FCB had no obligation to send an explanation under
Section 9616. Moreover, as an aside, we additionally point out that, in their
bankruptcy petition, Appellants stated that the vehicle was worth significantly
less than the amount they owed to FCB under the RISC, making any
expectation Appellants had of a surplus from the sale dubious. See footnote
1, supra; see Issue 1, supra (stating that we may take judicial notice of the
facts contained within Appellants’ bankruptcy petition). We also note that, if
Appellants were concerned about finding out what happened to their vehicle,
they could have made a request for an explanation pursuant to Section
9616(b)(1)(ii). See 13 Pa.C.S. § 9616(b)(1)(ii) (stating that the secured
party shall send an explanation to the debtor after the disposition and within
14 days after receipt of a request); see also footnote 16, supra (setting forth
the definition of ‘request’).

                                          - 39 -
J-A08008-22


      known address of the buyer a deficiency notice containing the
      following:

         (1) The sale price of the repossessed motor vehicle.

         (2) The itemized costs associated with the repossession and
         sale of the repossessed motor vehicle.

         (3) The amount of the deficiency owed by the buyer.

12 Pa.C.S. § 6261(a), (d) (some emphasis added).

      Appellants reiterate that the UCC and the MVSFA “must be read in pari

materia[,]” and therefore say they “appropriately sought a remedy under the

UCC for [FCB’s] noncompliance with Section 6261 of the MVSFA.” Appellants’

Brief at 37 (citations omitted).      Appellants also emphasize that Section

6261(d) states that the installment seller or holder ‘shall deliver’ a deficiency

notice to the buyer, suggesting that the installment seller or holder had to

send the notice regardless of any attempt to collect a deficiency. See id. at

36; Appellants’ Reply Brief at 5-6.

      In addressing this issue, the trial court — despite determining that the

UCC and the MVSFA provisions need not be construed in pari materia —

nevertheless discerned that FCB did not violate Section 6261(d) because FCB

“did not attempt to collect the deficiency on the vehicle.”     TCO at 15.    In

addition, FCB argues:
      [T]he Pennsylvania Statutory Construction Act states that
      “statutes in pari materia shall be construed together, if possible,
      as one statute.” 1 Pa.C.S. § 1932. Here, the in pari materia
      doctrine is simply not applicable and cannot otherwise impose a
      conflicting duty to send a deficiency notice because the UCC
      unambiguously states that no such notice is required. [FCB]
      could not (and did not) attempt to collect any deficiency balance
      as a matter of law because the debt was discharged by the


                                      - 40 -
J-A08008-22


        bankruptcy court. 11 U.S.C. § 524(a)(2).[18] Thus, the in pari
        materia doctrine does not apply, and the MVSFA’s requirements
        relating to the contents of a deficiency notice when such a notice
        is required are irrelevant here.

FCB’s Brief at 58 (emphasis in original).

        As FCB alludes, assuming arguendo that the UCC and the MVSFA must

be read in pari materia, we fail to see how trying to construe the UCC’s Section

9616 and the MVSFA’s Section 6261 together as one statute would override

Section 9616’s explicit pronouncement that no deficiency notice is required to

be sent where the secured party does not attempt to collect a deficiency.

Instead, if we were to construe Section 9616 and Section 6261 together as

one statute as Appellants contend we should, we would determine that Section

9616’s clear directive that the secured party does not need to send notice
____________________________________________


18   The discharge order also advises:

        Creditors cannot collect discharged debts

        This order means that no one may make any attempt to collect a
        discharged debt from the debtors personally. For example,
        creditors cannot sue, garnish wages, assert a deficiency, or
        otherwise try to collect from the debtors personally on discharged
        debts. Creditors cannot contact the debtors by mail, phone, or
        otherwise in any attempt to collect the debt personally. Creditors
        who violate this order can be required to pay debtors damages
        and attorney’s fees.

        However, a creditor with a lien may enforce a claim against the
        debtors’ property subject to that lien unless the lien was avoided
        or eliminated. For example, a creditor may have the right to
        foreclose a home mortgage or repossess an automobile.

FCB’s Preliminary Objections at Exhibit B (“Discharge Order”) at 1 (emphasis
in original). See also Issue 1, supra (explaining that we may take judicial
notice of discharge order).



                                          - 41 -
J-A08008-22



where it does not attempt to collect a deficiency would control, given that

Section 6261 does not address the specific circumstance of a secured party’s

not attempting to collect a deficiency.19 Thus, we disagree with Appellants’

argument that, if the statutes are construed in pari materia, FCB had to send

a deficiency notice under the MVSFA’s Section 6261, where FCB did not try to

collect the deficiency.

                            FCB’s “Unverified Allegation”



____________________________________________


19  Appellants argue that “the UCC did not prevent [FCB] from sending [a
deficiency] notice…. Thus, the unequivocal requirement to issue a [deficiency
n]otice, irrespective of any attempt to collect a deficiency, imposed under the
MVSFA — which must be read in par[i] materia with the UCC — incorporated
that same requirement into the UCC.”            Appellants’ Reply Brief at 5-6
(emphasis in original). We reject this claim. First, in making this assertion,
Appellants urge us to ignore the plain language of the UCC, which states that
the secured party shall send an explanation before or when it “first makes
written demand on the consumer obligor after the disposition for payment of
the deficiency[.]” 13 Pa.C.S. § 9616(b)(1)(i). They also disregard the
comment to Section 9616, which provides that a secured party who does not
attempt to collect a deficiency has no obligation to send an explanation under
Section 9616(b)(1) and, consequently, cannot be liable for noncompliance.
As such, Appellants would not have us construe the UCC and MVSFA together
as one statute, but instead discount the specific, unambiguous language of
the UCC to favor its broad interpretation of the MVSFA. We decline to do so.
Second, we disagree with Appellants’ contention that the MVSFA
unequivocally required FCB to issue a deficiency notice regardless of whether
they were attempting to collect the deficiency. Instead, Section 6261(d) of
the MVSFA seems to contemplate that the installment seller or holder is
seeking to recover the deficiency, given that it instructs that the deficiency
notice contain the amount of the deficiency owed by the buyer and the statute
itself is entitled ‘Deficiency judgment.’ Finally, as a practical matter, it makes
little sense to require the installment seller or holder to send a deficiency
notice where the buyer is not liable for a deficiency.



                                          - 42 -
J-A08008-22



       Finally, Appellants complain that the trial court “improperly accepted

[FCB’s] unverified allegation that it did not attempt to collect a deficiency,

despite the absence of any support in the record for it.” Appellants’ Brief at

37 (citation omitted).       In fact, Appellants claim that the pre-sale notice

suggested that FCB may have attempted to collect a deficiency because it

warned that “[i]f we receive less money than you owe, you will still owe us

the difference.” Id. (citations omitted; emphasis in original).

       No relief is due on this basis. As FCB discerns, Appellants “made no

allegation that [FCB] ever attempted to collect the deficiency from them.”

FCB’s Brief at 59. Further, it says that, had it done so, Appellants “would have

alleged this fact and they likewise likely would have sought to hold [FCB] in

contempt for violating the [d]ischarge [o]rder.” Id. (citing In re McNeil, 128

B.R. 603, 607 (Bankr. E.D.Pa. 1991) (attempting to collect debts discharged

in bankruptcy exposes creditors to contempt and potential monetary

sanctions)).20 In addition, we have already concluded that the trial court was

permitted to take judicial notice of Appellants’ bankruptcy petition and the

bankruptcy court’s subsequent discharge order.           See Issue 1, supra.

Accordingly, Appellants are not entitled to relief on this claim.

                                         Issue 4

       In Appellants’ fourth issue, they advance that “[t]he UCC provides the

remedy for [FCB’s] violations of the MVSFA.” Appellants’ Brief at 38 (emphasis
____________________________________________


20See also footnote 18, supra (setting forth the bankruptcy court’s discharge
order advising that creditors cannot collect discharged debts).

                                          - 43 -
J-A08008-22



and unnecessary capitalization omitted). They, again, say that “courts must

read the UCC and MVSFA in pari materia, and the UCC provides the remedy

for [FCB’s] violations of the MVSFA.” Id.

      No relief is due on this issue. Even upon our attempt to read the UCC

and the MVSFA in pari materia as Appellants urge us to do, we have uncovered

no violations of the MVSFA that would warrant relief under the UCC. Thus, we

deem this claim meritless.

                                    Issue 5

      In Appellants’ fifth issue, they claim that they “have fully pleaded claims

under the UCC for [FCB’s] breach of contract, and its conversion of

[Appellants’] property.” Appellants’ Brief at 39 (emphasis and unnecessary

capitalization omitted). They contend that “those claims are grounded in the

requirement of [S]ection 9610 [of the UCC] that ‘[e]very aspect of a

disposition of collateral, including the method, manner, time, place and other

terms, must be commercially reasonable.’” Id. (quoting 13 Pa.C.S. § 9610).

As such, they argue that, “[a]s with UCC remedies for violations of the MVSFA,

common law claims trigger violations of the commercial reasonableness

requirement under the UCC.” Id. (citation omitted).

                              Breach of Contract

      To begin, with respect to their breach-of-contract claim, Appellants

argue that they fully pleaded their claim relating to FCB’s breach of the RISC.

See id. at 39.     In their complaint, they averred, in pertinent part, the

following:

                                     - 44 -
J-A08008-22


                             COUNT IV
             Statutory Damages for Breach of Contract
 On Behalf of the Pre-Sale Notice Subclass Pursuant to 13 Pa.C.S.[]
                         §§ 9610 and 9625

     108. The preceding paragraphs are incorporated by reference.

     109. The claims in this Count are asserted on behalf of the Pre-
     Sale Notice Subclass.

     110. The Financing Agreements[, i.e., the RISC,] between [FCB]
     and the members of the Pre-Sale Notice Subclass constitute
     binding agreements between [FCB] and members of the Breach
     of Contract Subclass.

     111. Under the Financing Agreement, [FCB] had a duty to disclose
     the actual amount borrowers would need to pay to redeem their
     vehicles.

     112. [FCB] breached its duty to disclose the actual amount
     borrowers would need to pay to redeem their vehicles, requiring
     instead that they make unauthorized payments to third parties,
     and that they take additional steps to request that actual amount
     from [FCB] and from such third parties.

     113. Under the Financing Agreement, [FCB] had a duty to disclose
     whether borrowers could reinstate their loans and, for
     reinstatement-eligible borrowers, the amount such borrowers
     would be required to pay to reinstate their loans.

     114. [FCB] breached its duty to disclose whether borrowers could
     reinstate their loans and, for reinstatement-eligible borrowers, the
     amount such borrowers would be required to pay to reinstate their
     loans.

     115. Under the Financing Agreement, [FCB] had a duty to impose
     only expenses that [it] actually paid as a direct result of taking
     the vehicle, holding it, and/or preparing it for sale or selling it.

     116. [FCB] breached its duty to impose only expenses that [it]
     actually paid as a direct result of taking the vehicle, holding it,
     and/or preparing it for sale or selling it.

     117. Under the Financing Agreement, [FCB] had a duty to disclose
     whether its borrowers could reinstate their loans.




                                    - 45 -
J-A08008-22


     118. [FCB] breached its duty to disclose whether its borrowers
     could reinstate their loans.

     119. Under the Financing Agreement, [FCB] had a duty to disclose
     the amount its borrowers were required to pay in order to cure
     and reinstate their loans.

     120. [FCB] breached its duty to disclose the amount its borrowers
     were required to pay in order to cure and reinstate their loans.

     121. As a direct and proximate result of [FCB’s] foregoing
     breaches of its obligations under the Financing Agreement, the
     members of the Pre-Sale Notice Subclass did not receive the
     disclosures and information to which they were entitled under the
     Financing Agreements.

     122. Consequently, the members of such Subclass did not receive
     information sufficient to enable them to determine whether they
     could or should exercise their rights of redemption, reinstatement,
     or to participate at any sale.

     123. [FCB’s] failure to meet its contractual obligations to
     [Appellants] in the context of a disposition sale was commercially
     unreasonable, per se, and [FCB] violated the requirement of the
     UCC that all aspects of the sale be commercially reasonable
     [pursuant to S]ection 9610(b).

     124. Accordingly, [FCB] is liable to each member of such Subclass
     for statutory damages [in] an amount not less than the credit
     service charge plus 10% of the principal amount of the obligation
     or the time price differential plus 10% of the cash price pursuant
     to UCC [S]ection 9625(c).

Complaint at ¶¶ 108-24.

     Here, the trial court determined that Appellants did not plead the

required elements to support a breach-of-contract claim, opining:
     For a [p]laintiff to bring a sustainable breach of contract claim,
     [the plaintiff] must successfully plead three elements: (1) the
     existence of a contract between the parties; (2) the breach of the
     contract’s terms; and (3) resultant damages. Meyer, Darragh,
     Buckler v. Law Firm of Malone Middleman, [137 A.3d 1247
     (Pa. 2016)]. In this present case, there was a contract between
     these parties. However, there is no indication that [FCB] breached
     the contract’s terms. [Appellants] do not cite a section of the

                                   - 46 -
J-A08008-22


      RISC that [FCB] did not comply with. [Appellants] have also failed
      to plead damages as a result. They ask for statutory damages as
      a remedy, which they would not be entitled to.

TCO at 17 (internal citation omitted).

      We agree with the trial court that Appellants failed to establish that FCB

breached the RISC. The RISC states, in relevant part:

      3. IF YOU PAY LATE OR BREAK YOUR OTHER PROMISES

                                     ***

         b. You may have to pay all you owe at once. If you
         break your promises (default), we may demand that you
         pay all you owe on this contract at once. Default means:

               You do not pay any payment on time;

               You give false or misleading information on a credit
                application;

               You start a proceeding in bankruptcy or one is started
                against you or your property; or

               You break any agreements in this contract.

            The amount you will owe will be the unpaid part of the
            Amount Financed plus the earned and unpaid part of the
            Finance Charge, any late charges, and any amounts due
            because you defaulted.

                                         ***

         d. We may take the vehicle from you. If you default, we
         may take (repossess) the vehicle from you if we do so
         peacefully and the law allows it. If your vehicle has an
         electronic tracking device, you agree that we may use the
         device to find the vehicle. If we take the vehicle, any
         accessories, equipment, and replacement parts will stay
         with the vehicle. If any personal items are in the vehicle,
         we may store them for you at your expense. If you do not
         ask for these items back, we may dispose of them as the
         law allows.




                                     - 47 -
J-A08008-22


         e. How you can get the vehicle back if we take it. If
         we repossess the vehicle, you may get it back by paying the
         unpaid part of the Amount Financed plus the earned and
         unpaid part of the Finance Charge, any late charges, and
         any other amounts lawfully due under the contract
         (redeem). Your right to redeem ends when we sell the
         vehicle. We will tell you how much to pay to redeem.

         If we repossess the vehicle, we may, at our option, allow
         you to get the vehicle back before we sell it by paying all
         past due payments, late charges, and any other amounts
         due because you defaulted (reinstate). We will tell you if
         you may reinstate and how much to pay if you may.

         If you are in default for more than 15 days when we take
         the vehicle, the amount you must pay to redeem or
         reinstate will also include the expenses of taking the vehicle,
         holding it, and preparing it for sale.

         f. We will sell the vehicle if you do not get it back. If
         you do not redeem or, at our option, reinstate, we will sell
         the vehicle. We will send you a written notice of sale before
         selling the vehicle.

         We will apply the money from the sale, less allowed
         expenses, to the amount you owe. Allowed expenses are
         expenses we pay as a direct result of taking the vehicle,
         holding it, preparing it for sale, and selling it, as the law
         allows. Reasonable attorney fees and court costs the law
         permits are also allowed expenses. If any money is left
         (surplus), we will pay it to you unless the law requires us to
         pay it to someone else. If money from the sale is not
         enough to pay the amount you owe, you may have to pay
         the rest to us. If you do not pay this amount when we ask,
         we may charge you interest at a rate not exceeding the
         highest lawful rate until you pay.

Complaint at Exhibit 1 (“RISC”) at ¶¶ 3(b), (d), (e), (f) (emphasis in original;

unnumbered pages).

      Appellants first allege that, under the RISC, FCB had a duty to disclose

the actual amount borrowers would need to pay to redeem their vehicles, and

breached that duty by requiring that Appellants make unauthorized payments

                                     - 48 -
J-A08008-22



to third parties (i.e., Altoona Auto Auction) and take additional steps to

request the actual amount to redeem from FCB and from such third parties.

Id. at ¶¶ 111-12. This allegation is belied by the RISC and the pre-sale notice

Appellants attached to their complaint.

       As set forth supra, the RISC states that FCB “will tell you how much to

pay to redeem.” See RISC at ¶ 3(e).21 After repossessing Appellants’ vehicle,

FCB sent its pre-sale notice to Appellants, which included an itemized

statement of the amount Appellants were required to pay to FCB to redeem

the vehicle as of that date, advised that Appellants must also pay a storage

fee of $25/day and other costs charged by Altoona Auto Auction, and provided

a phone number for Appellants to call “[t]o learn the exact amount you must

pay[.]” See Pre-Sale Notice at 1 (single, unnumbered page). Based on the

foregoing, FCB’s duty under the RISC was to tell Appellants how much to pay

to redeem, and it followed through on that duty by giving them the relevant

information, including how to inquire further about the exact amount they

would owe if they sought to redeem the vehicle. We note that Appellants do

not allege that they attempted to call the phone number provided to inquire

about the exact amount due. Thus, the record does not support that FCB

failed to tell Appellants how much to pay to redeem, and we therefore reject

Appellants’ legal conclusion that FCB breached the contract in this way. See
____________________________________________


21 Notably, the RISC does not specifically promise that FCB would send
Appellants a letter with the precise amount that Appellant must pay in order
to redeem. It also does not say that all payments Appellants would have to
make to redeem the vehicle would be to FCB.

                                          - 49 -
J-A08008-22



Joyce v. Erie Ins. Exchange, 74 A.3d 157, 168 (Pa. Super. 2013)

(explaining that “[w]hile we accept [the a]ppellant’s averments of fact as true

for purposes of reviewing preliminary objections, [c]onclusions of law … are

not admitted by a demurrer[,]” and “[w]hether [the appellee] breached a duty

imposed by contract is a legal conclusion”) (cleaned up).

      Second, Appellants averred that, pursuant to the RISC, FCB had a “duty

to   disclose   whether   borrowers   could    reinstate   their   loans   and,   for

reinstatement-eligible borrowers, the amount such borrowers would be

required to pay to reinstate their loans.” Complaint at ¶ 113; see also id. at

¶¶ 117, 119. Appellants alleged in their complaint that FCB breached this

duty. Id. at ¶¶ 114, 118, 120. Again, we disagree.

      The RISC sets forth that “[i]f we repossess the vehicle, we may, at our

option, allow you to get the vehicle back before we sell it by paying all past

due payments, late charges, and any other amounts due because you

defaulted (reinstate).    We will tell you if you may reinstate and how

much to pay if you may.” RISC at ¶ 3(e) (emphasis added). Based on the

language of the RISC, we do not agree with Appellants that FCB had to

disclose, either way, whether borrowers could reinstate their loans; instead,

the RISC promised that FCB would tell borrowers if they may reinstate. In

other words, if FCB opted to not allow reinstatement, it had no duty to disclose

that. Appellants do not allege that FCB allowed them to reinstate their loan

but failed to advise them of that option. Further, because Appellants do not

allege that FCB allowed them to reinstate their loan, FCB also had no duty to

                                      - 50 -
J-A08008-22



disclose the amount they had to pay to reinstate. Thus, the RISC, the pre-

sale notice, and the facts alleged do not support Appellants’ conclusion of law

that FCB breached the RISC on this basis. See Joyce, supra.

      Third, Appellants claim that, under the RISC, FCB had a duty to impose

only expenses that it actually paid as a direct result of taking the vehicle,

holding it, and/or preparing it for sale or selling it. Complaint at ¶ 115. Based

on our review of the complaint, it appears that Appellants aver that FCB

breached this duty by requiring Appellants to pay storage costs and other

charges directly to Altoona Auto Auction in violation of the RISC. Id. at ¶¶ 5-

6, 116. Further, Appellants alleged that FCB “is not required to pay storage

fees to third parties for borrowers’ vehicles, nor is [it] required to pay the

undisclosed ‘other charges,’ which [FCB] improperly requires its borrowers to

pay to third parties, without any basis under the law or the [RISC].” Id. at ¶

7; see also id. at ¶ 116.

      Again, we determine that the RISC and the pre-sale notice do not

support this breach-of-contract claim. The RISC generally provides that “[i]f

you are in default for more than 15 days when we take the vehicle, the amount

you must pay to redeem or reinstate will also include the expenses of taking

the vehicle, holding it, and preparing it for sale.” RISC at ¶ 3(e). It also

states that, “[i]f any personal items are in the vehicle, we may store them for

you at your expense.” Id. at ¶ 3(d). The record establishes that Appellants

were in default for more than 15 days when FCB obtained the vehicle. See

id. at ¶ 3(b) (stating that default means, inter alia, starting a proceeding in

                                     - 51 -
J-A08008-22



bankruptcy);     Bankruptcy       Petition     (showing   that   Appellants   filed   for

bankruptcy on November 13, 2017); Complaint at ¶ 29 (alleging that FCB

repossessed the vehicle in October of 2018). Therefore, pursuant to the RISC,

the amount Appellants must pay to redeem would include the expenses of

taking the vehicle, holding it, and preparing it for sale. Moreover, Appellants

point us to nothing in the RISC that says those expenses must be paid directly

to FCB, and our own review uncovers no such requirement.22 Therefore, FCB

did not breach the RISC by stating in the pre-sale notice that “[i]n addition to

paying us the Total Amount Due, you must also pay storage fees of $25 per

day and other costs charged by Altoona Auto Auction. These charges must be

paid to Altoona Auto Auction at the time when you redeem your vehicle.” Pre-

sale Notice at 1 (single, unnumbered page). As such, we conclude that the

RISC and the pre-sale notice likewise do not support that FCB breached the

RISC in this manner. See Joyce, supra. Thus, all of Appellants’ breach-of-

contract claims fail.

                                             Conversion



____________________________________________


22 We note that the RISC states that “[w]e will apply the money from the sale,
less allowed expenses, to the amount you owe. Allowed expenses are
expenses we pay as a direct result of taking the vehicle, holding it, preparing
it for sale, and selling it, as the law allows. Reasonable attorney fees and
court costs the law permits are also allowed expenses.” RISC at ¶ 3(f). We
read this provision as permitting FCB to deduct certain expenses it paid from
the amount of money received for the vehicle at the sale. We do not read it
as prohibiting FCB from having Appellants pay storage costs and other charges
directly to a third party, instead of to FCB.

                                          - 52 -
J-A08008-22



      Regarding their conversion claim, Appellants similarly argue that they

“have fully pleaded all of the elements of [FCB’s] unlawful conversion.”

Appellants’ Brief at 40 (citations omitted). In their complaint, they alleged, in

relevant part, the following:
                                   COUNT V

                 Statutory Damages for Conversion
 On Behalf of the Pre-Sale Notice Subclass Pursuant to 13 Pa.C.S.[]
                         §§ 9610 and 9625

      125. The preceding paragraphs are incorporated by reference.

      126. The claims in this Count are asserted on behalf of the Pre-
      Sale Notice Subclass.

      127. [FCB] interfered with the lawful use and possession of the
      vehicles of the members of the Pre-Sale Notice Subclass by
      unlawfully causing them to be sold without first complying with
      their obligations under the law.

      128. [FCB] disposed of the vehicles of members of the Pre-Sale
      Notice Subclass without their consent.

      129. Because the [pre-]sale notices that [FCB] issued to the
      members of the Pre-Sale Notice Subclass were defective under
      the UCC, the MVSFA and/or the Financing Agreements[, i.e., the
      RISC], [FCB] lacked lawful justification to dispose of the vehicles
      of members of the Pre-Sale Notice Subclass.

      130. [FCB’s] unlawful conversion of [Appellants’] vehicle[] in the
      context of a disposition sale was commercially unreasonable, per
      se, and [FCB] violated the requirement of the UCC that all aspects
      of the sale be commercially reasonable [under S]ection 9610(b).

      131. Accordingly, [FCB] is liable to each member of such Subclass
      for statutory damages [in] an amount not less than the credit
      service charge plus 10% of the principal amount of the obligation
      or the time price differential plus 10% of the cash price pursuant
      to UCC [S]ection 9625(c).

Complaint at ¶¶ 125-31.



                                     - 53 -
J-A08008-22



       In considering FCB’s preliminary objections to Appellants’ conversion

claim, the trial court opined:
       Conversion is a tort by which the defendant deprives the plaintiff
       of his right to personal property or interferes with the plaintiff’s
       use or possession of personal property without the plaintiff’s
       consent and without lawful justification. Stevenson v. Economy
       Bank of Ambridge, 197 A.2d 721, 726 (Pa. 1964). [Appellants]
       do not allege that they made the required monthly payments on
       their [v]ehicle. As a result of [Appellants’] default, [FCB] had the
       right to repossess the [v]ehicle.       [Appellants] also willingly
       surrendered the [v]ehicle to [FCB].[23] Therefore, [FCB] had the
       lawful right to repossess the vehicle and [Appellants’] conversion
       claim would not be successful.

TCO at 17 (emphasis in original).

       Appellants do not convince us that the trial court erred. They claim that

“[b]ecause the [pre-]sale notices that [FCB] issued to the members of the

Pre-Sale Notice Subclass were defective under the UCC, the MVSFA and/or the

Financing Agreements[, i.e., the RISC], [FCB] lacked lawful justification to

dispose of the vehicles of members of the Pre-Sale Notice Subclass.”

Complaint at ¶ 129; see also Appellants’ Reply Brief at 12 (arguing that FCB’s

“failure to comply with the provisions of the UCC and MVSFA left it without

any lawful justification to sell the [v]ehicle — since disposition sales can only

be conducted in compliance with the law. Plainly, the unlawful sale described

in [Appellants’] UCC claim describing the common law claim of conversion

exposed [FCB] to statutory damages under the UCC”). However, we have

already determined that FCB’s pre-sale notice was sufficient under the UCC,
____________________________________________


23Because Appellants did not plead that they surrendered the vehicle in their
complaint, we disregard this statement by the trial court. See Issue 1, supra.

                                          - 54 -
J-A08008-22



the MVSFA, and the RISC. Thus, we reject Appellants’ legal conclusion that

FCB lacked lawful justification to dispose of the vehicle. See Joyce, supra.

No relief is due on this basis.

                                         Issue 6

        In Appellants’ sixth issue, they argue that “the gist of action doctrine

does not preclude any of [their] causes of action.” Appellants’ Brief at 41

(emphasis and unnecessary capitalization omitted).24 Below, the trial court

determined that, “[b]ecause [Appellants’] conversion claim is based on

[FCB’s] alleged default of the [RISC], Pennsylvania’s [g]ist of the [a]ction

[d]octrine precludes recovery.” TCO at 19. Appellants claim that the trial

court erred on this basis, as FCB’s “duty to abstain from unlawful interference


____________________________________________



24   This Court has explained:
        The question of whether the gist of the action doctrine applies is
        an issue of law subject to plenary review.

           A claim should be limited to a contract claim when the
           parties’ obligations are defined by the terms of the
           contracts, and not by the larger social policies embodied by
           the law of torts.

           … Courts have held that the doctrine bars tort claims: (1)
           arising solely from a contract between the parties; (2)
           where the duties allegedly breached were created and
           grounded in the contract itself; (3) where the liability stems
           from a contract; or (4) where the tort claim essentially
           duplicates a breach of contract claim or the success of which
           is wholly dependent on the terms of a contract.
J.J. DeLuca Co., Inc. v. Toll Naval Associates, 56 A.3d 402, 413 (Pa.
Super. 2012) (cleaned up).


                                          - 55 -
J-A08008-22



with [Appellants’] property interests does not stem from any contract[,]” and

they assert that “the gist of the action doctrine can have no application when

all of [Appellants’] claims are for statutory damages under the UCC.”

Appellants’ Brief at 41 (citation omitted); Appellants’ Reply Brief at 11.

      Because we have already concluded that Appellants failed to establish

FCB’s conversion of their vehicle, see Issue 5, supra, we need not address

whether that claim is barred by the gist of the action doctrine. Accordingly,

we do not delve into Appellants’ sixth issue further.

                                    Issue 7

      In Appellants’ seventh and final issue, they argue that “the trial court

erred by dismissing [their] complaint without permitting them an opportunity

to amend.”    Appellants’ Brief at 43 (emphasis and capitalization omitted).

They say that, “[e]ven if dismissal of this case had been justifiable under the

law…[, Appellants] should nevertheless had [sic] been permitted to amend

their pleading to cure any alleged defect.” Id.

      Appellants have waived this issue by not seeking leave to amend their

complaint with the trial court. As FCB aptly explains,
      [t]he only time a plaintiff has an automatic right to amend a
      complaint is within twenty days of the filing of the defendant’s
      preliminary objections. Pa.R.C[iv].P. 1028(c)(1). In all instances
      not covered by Rule 1028(c)(1), a plaintiff must obtain either the
      defendant’s consent or leave of court. Pa.R.C[iv].P. 1033. And
      under those circumstances, the decision whether to grant leave to
      amend a pleading is within the trial court’s sound discretion.
      Schwarzwaelder[ v. Fox,] 895 A.2d [614, 621 (Pa. Super.
      2006)]. A court abuses its discretion if it misapplies the law or
      exercises its judgment in a way that is “manifestly unreasonable,


                                     - 56 -
J-A08008-22


      or the result of partiality, prejudice, bias or ill-will.” Pader v.
      Baker Concrete Constr., Inc., 658 A.2d 341, 343 (Pa. 1995).

      Our Supreme Court has already specifically held that a plaintiff
      waives any request to amend the complaint by failing to raise it
      before the trial court. See Werner v. Zazyczny, 681 A.2d 1331,
      133[8] (Pa. 1996). In addressing the claim of trial court error for
      failing to grant leave to amend after it sustained the defendant’s
      preliminary objections, the Pennsylvania Supreme Court in
      Werner held:

         Here, [the] petitioner’s claim fails because he never
         requested that the Commonwealth Court allow him leave to
         amend. [The petitioner] fails to cite to any case law, and
         we can find none, requiring a court to sua sponte order or
         require a party to amend his pleading.

      Id. See also Spain v. Vicente, 461 A.2d 833, 837 (Pa. Super.
      1983) (trial court did not err in refusing to permit [the] plaintiff to
      amend [the] complaint, in part, because [the] plaintiff had not
      filed [a] formal motion for leave to amend).

      As in Werner, [Appellants] did not request leave to amend their
      [c]omplaint, nor do they claim (or cite to any authority to support
      the proposition) that the trial court had an obligation to sua sponte
      allow amendment. Therefore, no relief is due.

FCB’s Brief at 71-73.




                                      - 57 -
J-A08008-22



       We agree with FCB’s analysis.25 As Appellants did not ask the trial court

to allow them to amend their complaint, they have waived this claim.26

       In sum, none of Appellants’ seven issues warrant relief. Accordingly,

we affirm the trial court’s order sustaining FCB’s preliminary objections and

dismissing Appellants’ complaint with prejudice.

       Order affirmed.




____________________________________________


25 We also point out that Appellants do not specify in their brief how they wish
to amend their complaint, so as to establish that the amendment would not
be futile. See Stempler v. Frankford Ford Trust Co., 529 A.2d 521, 524-
25 (Pa. Super. 1987) (“Even at this late stage in the proceedings the appellant
has given no indication of facts on which a cause of action could be based.
The grant of a demurrer would obviously be meaningless if the concept of
amendment to a pleading were extended to permit one who has articulated
no basis for a cause of action, to continue searching until one may be located.
The liberality in allowing amendments must not be construed to permit
amendments at any time where ample opportunity is given to amend a
pleading and a party refuses to do so but persists in its claim that a cause of
action has been set forth. In these circumstances once a court has properly
determined that a cause of action does not exist, there is no abuse of
discretion in denying an amendment where the facts already established
indicate that the amendment would be futile.”).

26 In their reply brief, Appellants argue that they preserved this issue for
appeal in their Rule 1925(b) concise statement, and claim that they could not
have sought leave to amend earlier because the trial court did not provide a
legal explanation for sustaining FCB’s preliminary objections until it filed its
Rule 1925(a) opinion. Appellants’ Reply Brief at 13. We are unpersuaded by
this argument. Initially, after FCB filed its preliminary objections, Appellants
could have asked the trial court to grant them leave to amend their complaint
in the event the trial court sustained the preliminary objections. Additionally,
Appellants do not explain why they could not have sought leave to amend
their complaint — and request that the trial court clarify its order — in the
period of time between the trial court’s sustaining FCB’s preliminary objections
and Appellants’ filing their notice of appeal.

                                          - 58 -
J-A08008-22


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/8/2022




                          - 59 -